I N THE COURT OF APPEALS

                                                                                            FILED
                                                                                                June 4, 1997

                                                                                           Cecil Crowson, Jr.
EDWARD J .           EYRI NG,       M D. ,
                                     .                         )     KNOX CI RCUI T Appellate C ourt Clerk
                                                               )     C. A. NO. 0 3 A0 1 - 9 6 0 7 - CV- 0 0 2 4 0
                     Pl a i n t i f f - Ap p e l l a n t       )
                                                               )
                                                               )
                                                               )
                                                               )
                                                               )
vs .                                                           )      HON. W HEELER A ROS ENBALM
                                                               )      J UDGE
                                                               )
                                                               )
                                                               )
                                                               )
                                                               )
FORT SANDERS PARKW    EST MEDI CAL                             )      AFFI RMED AND REMANDED
CENTER, I NC. , a n d FORT SANDERS                             )
ALLI ANCE, I NC. ,                                             )
                                                               )
                     De f e n d a n t s - Ap p e l l e e s     )




J OHN K. KI NG a n d                  ALAN PARKER, Le wi s ,                  Ki n g ,   Kr i e g ,   W l dr op
                                                                                                       a             and
Ca t r o n , Kn o x v i l l e          f o r Ap p e l l a n t .


FOSTER D.               ARNETT a n d RI CK                 POWERS,        Ar n e t t ,   Dr a p e r   a nd   Ha g o o d ,
Kn o x v i l l e ,     f o r Ap p e l l e e s .




                                                    O P I N I O N



                                                                                                      M M r r a y,
                                                                                                       c u            J.



   W a r e p r i ma r i l y c a l l e d u p o n i n t h i s a p p e a l t o d e c i d e wh e t h e r t h e
    e

Te n n e s s e e     Pe e r    Re v i e w La w o f           1 9 6 7 ( T. C. A.      § 63- 6- 219)       ( t he   La w)

g r a n t s i mmu n i t y t o h o s p i t a l s f o r              a c t i ons t a ke n a ga i ns t     phys i c i a ns
upon      r e c o mme n d a t i o n s            of        pe e r      r e vi e w boar ds            or      c o mmi t t e e s .             Fo r

r e a s o n s h e r e i n a f t e r s t a t e d , we b e l i e v e t h a t t h e l a w wa s i n t e n d e d t o ,

a n d d o e s , g r a n t h o s p i t a l s s u c h i mmu n i t y .                           W a f f i r m t h e j u d g me n t o f
                                                                                               e

t he t r i a l      c our t .



   Th e       pl a i nt i f f / a ppe l l a nt ,                 Ed wa r d J .        Ey r i n g ,     M D. ,
                                                                                                        .          is     a     l i ce ns e d

p h y s i c i a n i n t h e St a t e o f Te n n e s s e e a n d a Bo a r d Ce r t i f i e d Or t h o p e d i c

Su r g e o n .            He        b e c a me        a      me mb e r         of     t he       me d i c a l      st af f        of         t he

de f e nda nt / a ppe l l e e ,              Fo r t        Sa n d e r s       Pa r k we s t     M di c a l
                                                                                                 e                Ce n t e r      i n 1974
                      1
( Pa r k we s t ) .        I n J u l y 1 9 9 2 , Pa r k we s t t e r mi n a t e d h i s p r i v i l e g e s .                                Dr .

Ey r i n g       t he r e a f t e r        s ue d          Pa r k we s t        a l l e gi ng        br e a c h      of        c ont r a c t ,

i nt e nt i ona l i nt e r f e r e nc e i n c ont r a c t , i nt e nt i ona l i nt e r f e r e nc e i n a n

e xi s t i ng       bus i ne s s           r e l a t i ons hi p,               i nt e nt i ona l          i nt e r f e r e nc e         in      a

pr os pe c t i ve         bus i ne s s           e xpe c t a nc y,             a nd     i nt e nt i ona l          d i s c r i mi n a t o r y

i nt e r f e r e nc e          in     hi s       r i ght          to    e nga ge         in     hi s      pr of e s s i on         at        t he

hos pi t a l .



   Th e Ci r c u i t           Co u r t      f o r Kn o x Co u n t y g r a n t e d t h e d e f e n d a n t s s u mma r y

j u d g me n t ,      hol di ng           t ha t          t he      hos pi t a l       e nj oye d       i mmu n i t y         under          t he

i mmu n i t y p r o v i s i o n o f              t h e l a w,          ha d not          a c t e d i n ba d f a i t h nor                    wa s

mo t i v a t e d b y ma l i c e ,                a nd had not                 vi ol a t e d i t s         b y l a ws .         Pl a i n t i f f

a ppe a l s ,      r a i s i n g t h e f o l l o wi n g i s s u e s :


          A.         W e t he r t he t r i a l c our t e r r e d i n r e f us i ng t o gr a nt
                       h
               p a r t i a l s u mma r y j u d g me n t t o Pl a i n t i f f / Ap p e l l a n t u n d e r
               Le wi s b u r g Co mmu n i t y Ho s p i t a l v . Al f r e d s o n , 8 0 5 S. W 2 d   .
               7 5 6 ( Te n n . 1 9 9 1 ) o n t h e i s s u e o f c o n t r a c t l i a b i l i t y
               b a s e d u p o n Pa r k we s t Ho s p i t a l ' s v i o l a t i o n o f i t s By l a ws .



          1
           Pa r k we s t Ho s p i t a l wa s p u r c h a s e d b y Fo r t Sa n d e r s Al l i a n c e i n 1 9 9 0 a n d b e c a me
k n o wn a s Fo r t Sa n d e r s Pa r k we s t M d i c a l Ce n t e r .
                                                   e                       W her e a f t e r r e f e r t o t he hos pi t a l
                                                                             e
a s " Pa r k we s t . "

                                                                          2
         B.         W e t he r t he t r i a l c our t e r r e d i n f a i l i ng t o hol d
                      h
              t h a t De f e n d a n t s / Ap p e l l e e s we r e n o t e n t i t l e d t o i mmu n i t y
              u n d e r t h e He a l t h Ca r e Qu a l i t y I mp r o v e me n t Ac t o f 1 9 8 6 ,
              4 2 U.S. C. § § 1 1 1 0 1 . e t s e q .

         C.         W e t h e r t h e t r i a l c o u r t e r r e d i n g r a n t i n g s u mma r y
                      h
              j u d g me n t t o De f e n d a n t s / Ap p e l l e e s g r a n t i n g i t i mmu n i t y
              f r o m mo n e t a r y l i a b i l i t y u n d e r t h e Te n n e s s e e Pe e r Re v i e w
              La w, T. C. A. § 6 3 - 6 - 2 1 9 .

         D.         W e t h e r t h e Te n n e s s e e Pe e r Re v i e w La w i mmu n i t y
                      h
              p r o v i s i o n , T. C. A. § 6 3 - 6 - 2 1 9 ( c ) ( 1 ) a p p l i e s t o h o s p i t a l s .

         E.        W e t h e r T. C. A. § 6 3 - 6 - 2 1 9 ( c )
                     h                                                    p r o v i d e s i mmu n i t y f o r
              br e a c h of c ont r a c t .

         F.        W e t he r
                     h             t he   t r i al   c our t ' s     a ppl i c a t i on      of    t he
              Te n n e s s e e Pe e r Re v i e w La w i mp e r mi s s i b l y i n t e r f e r e s wi t h
              pr e e xi s t i ng cont r a c t r i ght s .

         G.         W e t h e r Pa r k we s t
                      h                              f a i l e d t o me e t      i t s bur de n of
              p r o v i n g t h a t i t s a c t i o n s f a l l wi t h i n t h e s t a n d a r d o f t h e
              Pe e r Re v i e w La w.

         H.         W e t he r t he t r i a l c our t e r r e d i n f a i l i ng t o hol d
                      h
              t h a t Pa r k we s t Ho s p i t a l ' s a c t i o n s we r e n o t ma d e i n g o o d
              f a i t h b u t o c c u r r e d u n d e r c i r c u ms t a n c e s f r o m wh i c h l e g a l
              ma l i c e s h o u l d b e i n f e r r e d .

         I.         W e t h e r t h e t r i a l c o u r t ' s g r a n t o f s u mma r y j u d g me n t
                      h
              s h o u l d b e r e v e r s e d b e c a u s e Pl a i n t i f f / Ap p e l l a n t  wa s
              de ni e d a n a de qua t e oppor t uni t y t o e nga ge i n di s c ove r y.

         J.       W e t h e r t h e Pe e r Re v i e w [ La w] s h o u l d b e n u l l i f i e d o n
                   h
              t he ba s i s of t he doc t r i ne of e qui t a bl e e s t oppe l .

         K.         W et he r
                      h             t he      r e voc a t i on      of  Pl a i n t i f f ' s         st af f
              me mb e r s h i p s h o u l d b e v a c a t e d b y t h e d o c t r i n e s          o f Re s
              J u d i c a t a a n d Co l l a t e r a l Es t o p p e l .



   Al t h o u g h    pl a i nt i f f    e n u me r a t e s   e l e ve n    i s s ue s ,   we   ar e    p r i ma r i l y

c o n c e r n e d wi t h t h e a p p l i c a b i l i t y o f t h e Te n n e s s e e Pe e r Re v i e w La w,

t he r e f or e ,    we wi l l     di s c us s t he i s s ue s r e l a t i ng t o i t           fi rst .



                           THE TENNESSEE PEER REVI EW LAW OF 1 9 6 7




                                                             3
   T. C. A.     §    63- 6- 219       wa s    e na c t e d    in   1967,       a nd    is    quot e d      in    its

e n t i r e t y a s f o l l o ws :



         T. C. A. § 6 3 - 6 - 2 1 9 .        Le g i s l a t i v e pol i c y de c l a r a t i o n — M di c a l
                                                                                                       e
   r e v i e w c o mmi t t e e s — I mmuni t y o f me mbe r s — Co nf i de nt i a l i t y o f
   r e c o r ds - - Sho r t t i t l e . - - ( a ) ( 1 ) I n c o n j u n c t i o n wi t h t h e
   a p p l i c a b l e p o l i c i e s o f t h e He a l t h Ca r e Qu a l i t y I mp r o v e me n t Ac t
   o f 1 9 8 6 ( 4 2 U.S. C. § § 1 1 1 0 1 - 1 1 1 5 2 ) , i t i s t h e s t a t e d p o l i c y o f
   Te n n e s s e e t o e n c o u r a g e c o mmi t t e e s ma d e u p o f                    Te n n e s s e e ' s
   l i c e ns e d      phys i c i a ns        to       c a ndi dl y,       c ons c i e nt i ous l y,         a nd
   obj e c t i ve l y e va l ua t e a nd r e vi e w t he i r                   pe e r s '   pr of e s s i ona l
   c o n d u c t , c o mp e t e n c e , a n d a b i l i t y t o p r a c t i c e me d i c i n e . Te n n e s s e e
   f ur t he r r e c ogni z e s t ha t c onf i de nt i a l i t y i s e s s e nt i a l bot h t o
   e f f e c t i v e f u n c t i o n i n g o f t h e s e p e e r r e v i e w c o mmi t t e e s a n d t o
   c o n t i n u e d i mp r o v e me n t i n t h e c a r e a n d t r e a t me n t o f p a t i e n t s .

          ( 2 ) As i n c e n t i v e f o r t h e me d i c a l p r o f e s s i o n t o u n d e r t a k e
   p r o f e s s i o n a l r e v i e w, i n c l u d i n g t h e r e v i e w o f h e a l t h c a r e c o s t s ,
   p e e r r e v i e w c o mmi t t e e s mu s t b e p r o t e c t e d f r o m l i a b i l i t y f o r
   t he i r good f a i t h e f f or t s .            To t h i s e n d , p e e r r e v i e w c o mmi t t e e s
   s h o u l d b e g r a n t e d c e r t a i n i mmu n i t i e s r e l a t i n g t o t h e i r a c t i o n s
   unde r t a ke n         as      pa r t   of       t he i r   r e s pons i bi l i t y     to     r e v i e w,
   di s c i pl i ne , a nd educ a t e t he pr of e s s i on.                I n i ns t a nc e s of pe e r
   r e v i e w c o mmi t t e e s e x a mi n i n g t h e a p p r o p r i a t e n e s s o f p h y s i c i a n s '
   f e e s , t h i s i mmu n i t y mu s t a l s o e x t e n d t o r e s t r a i n t o f t r a d e
   c l a i ms u n d e r t i t l e 4 7 , c h a p t e r 2 5 .

   ( b ) As u s e d i n t h i s s e c t i o n , " me d i c a l r e v i e w c o mmi t t e e " o r " p e e r
   r e v i e w c o mmi t t e e " me a n s a n y c o mmi t t e e o f a s t a t e o r l o c a l
   pr of e s s i ona l        a s s oc i a t i on     or     s oc i e t y,      i nc l udi ng        i mp a i r e d
   p h y s i c i a n p e e r r e v i e w c o mmi t t e e s , p r o g r a ms , ma l p r a c t i c e s u p p o r t
   g r o u p s a n d t h e i r s t a f f p e r s o n n e l , o r a c o mmi t t e e o f a n y l i c e n s e d
   h e a l t h c a r e i n s t i t u t i o n , o r t h e me d i c a l s t a f f t h e r e o f , o r a n y
   c o mmi t t e e o f a me d i c a l c a r e f o u n d a t i o n o r h e a l t h ma i n t e n a n c e
   or ga ni z a t i on,         pr e f e r r e d    pr ovi de r      or ga ni z a t i on,        i ndi vi dua l
   p r a c t i c e a s s o c i a t i o n o r s i mi l a r e n t i t y , t h e f u n c t i o n o f wh i c h ,
   o r o n e ( 1 ) o f t h e f u n c t i o n s o f wh i c h , i s t o e v a l u a t e a n d i mp r o v e
   t he qua l i t y of he a l t h c a r e r e nde r e d by pr ovi de r s of he a l t h c a r e
   s e r vi c e       t o i mp r o v e t h e q u a l i t y o f h e a l t h c a r e r e n d e r e d b y
   pr ovi de r s of he a l t h c a r e s e r vi c e t o pr ovi de i nt e r ve nt i on,
   s uppor t ,        or     r e ha bi l i t a t i ve    r ef er r al s      or     s e r vi c e s ,    or      to
   d e t e r mi n e t h a t h e a l t h c a r e s e r v i c e s r e n d e r e d we r e p r o f e s s i o n a l l y
   i n d i c a t e d , o r we r e p e r f o r me d i n c o mp l i a n c e wi t h t h e a p p l i c a b l e
   s t a n d a r d o f c a r e , o r t h a t t h e c o s t o f h e a l t h c a r e r e n d e r e d wa s
   c ons i de r e d r e a s ona bl e by t he pr ovi de r s of pr of e s s i ona l he a l t h
   c a r e s e r v i c e s i n t h e a r e a a n d i n c l u d e s a c o mmi t t e e f u n c t i o n i n g
   a s a u t i l i z a t i o n r e v i e w c o mmi t t e e u n d e r t h e p r o v i s i o n s o f Pu b l i c
   La w 8 9 - 9 7 ( 4 2 U.S. C. § § 1 3 9 5 - 1 3 9 5 p p ) ( M d i c a r e La w) , o r a s a
                                                                           e
   ut i l i z a t i on a nd qua l i t y c ont r ol pe e r r e vi e w or ga ni z a t i on unde r
   t h e p r o v i s i o n s o f t h e Pe e r Re v i e w I mp r o v e me n t Ac t o f 1 9 8 2 ,
   Pu b l i c La w 9 7 - 2 4 8 , § § 1 4 1 - 1 5 0 , o r a s i mi l a r c o mmi t t e e o r a
   c o mmi t t e e o f         s i mi l a r    pur pos e ,     t o e va l ua t e or            r e vi e w t he


                                                          4
d i a g n o s i s o r t r e a t me n t o r t h e p e r f o r ma n c e o r r e n d i t i o n o f
me d i c a l o r h o s p i t a l s e r v i c e s wh i c h a r e p e r f o r me d u n d e r p u b l i c
me d i c a l p r o g r a ms o f e i t h e r s t a t e o r f e d e r a l d e s i g n .

       ( c ) ( 1 ) Al l s t a t e a n d l o c a l p r o f e s s i o n a l a s s o c i a t i o n s a n d
s oc i e t i e s a nd ot he r or ga ni z a t i ons , i ns t i t ut i ons , f oundat i ons ,
e n t i t i e s a n d a s s o c i a t e d c o mmi t t e e s a s i d e n t i f i e d i n s u b s e c t i o n
( b) ,        phys i c i a ns ,      s ur ge ons ,         r e gi s t e r e d   nur s e s ,       hos pi t a l
a d mi n i s t r a t o r s a n d e mp l o y e e s , me mb e r s o f b o a r d s o f d i r e c t o r s o r
t r us t e e s of a ny publ i c l y s uppor t e d or pr i va t e l y s uppor t e d
hos pi t a l or ot he r s uc h pr ovi de r of he a l t h c a r e , a ny per s on
a c t i n g a s a s t a f f me mb e r o f a me d i c a l r e v i e w c o mmi t t e e , a n y
p e r s o n u n d e r a c o n t r a c t o r o t h e r f o r ma l a g r e e me n t wi t h a me d i c a l
r e v i e w c o mmi t t e e , a n y p e r s o n wh o p a r t i c i p a t e s wi t h o r a s s i s t s a
me d i c a l r e v i e w c o mmi t t e e wi t h r e s p e c t t o i t s f u n c t i o n s , o r a n y
o t h e r i n d i v i d u a l a p p o i n t e d t o a n y c o mmi t t e e , a s s u c h t e r m i s
d e s c r i b e d i n s u b s e c t i o n ( b ) , i s i mmu n e f r o m l i a b i l i t y t o a n y
p a t i e n t , i n d i v i d u a l o r o r g a n i z a t i o n f o r f u r n i s h i n g i n f o r ma t i o n ,
d a t a , r e p o r t s o r r e c o r d s t o a n y s u c h c o mmi t t e e o r f o r d a ma g e s
r e s ul t i ng f r om a ny dec i s i on, opi ni ons , a c t i ons a nd pr oc e e di ngs
r e n d e r e d , e n t e r e d o r a c t e d u p o n b y s u c h c o mmi t t e e s u n d e r t a k e n o r
p e r f o r me d wi t h i n t h e s c o p e o r f u n c t i o n o f t h e d u t i e s o f s u c h
c o mmi t t e e s , i f ma d e o r t a k e n i n g o o d f a i t h a n d wi t h o u t ma l i c e
a n d o n t h e b a s i s o f f a c t s r e a s o n a b l y k n o wn o r r e a s o n a b l y
be l i e ve d t o e xi s t .

      ( 2 ) No t wi t h s t a n d i n g t h e p r o v i s i o n s o f s u b d i v i s i o n ( c ) ( 1 ) , a n y
p e r s o n p r o v i d i n g i n f o r ma t i o n , wh e t h e r a s a wi t n e s s o r o t h e r wi s e ,
t o a me d i c a l r e v i e w c o mmi t t e e r e g a r d i n g t h e c o mp e t e n c e o r
p r o f e s s i o n a l c o n d u c t o f a p h y s i c i a n i s i mmu n e f r o m l i a b i l i t y t o
a n y p e r s o n , u n l e s s s u c h i n f o r ma t i o n i s f a l s e a n d t h e p e r s o n
p r o v i d i n g i t h a d a c t u a l k n o wl e d g e o f s u c h f a l s i t y .

      ( 3 ) A me mb e r o f a me d i c a l r e v i e w c o mmi t t e e , o r p e r s o n
r e p o r t i n g i n f o r ma t i o n t o a me d i c a l r e v i e w c o mmi t t e e , i s p r e s u me d
t o h a v e a c t e d i n g o o d f a i t h a n d wi t h o u t ma l i c e .              An y p e r s o n
a l l e gi ng l a c k of good f a i t h has t he bur de n of pr ovi ng ba d f a i t h
a n d ma l i c e .

       ( d ) Al l i n f o r ma t i o n , i n t e r v i e ws , i n c i d e n t o r o t h e r r e p o r t s ,
s t a t e me n t s , me mo r a n d a o r o t h e r d a t a f u r n i s h e d t o a n y c o mmi t t e e
a s de f i ne d i n t hi s s e c t i on, a nd any f i ndi ngs , c oncl us i ons or
r e c o mme n d a t i o n s r e s u l t i n g f r o m t h e p r o c e e d i n g s o f s u c h c o mmi t t e e
a r e de c l a r e d t o be pr i vi l e ge d.              Al l s u c h i n f o r ma t i o n , i n a n y
f o r m wh a t s o e v e r , s o f u r n i s h e d t o , o r g e n e r a t e d b y , a me d i c a l
r e v i e w c o mmi t t e e s h a l l b e p r i v i l e g e d c o mmu n i c a t i o n s u b j e c t t o
t h e l a ws p e r t a i n i n g t o t h e a t t o r n e y - c l i e n t p r i v i l e g e .             Th e
r e c o r d s a n d p r o c e e d i n g s o f a n y s u c h c o mmi t t e e s a r e c o n f i d e n t i a l
a n d s h a l l b e u s e d b y s u c h c o mmi t t e e , a n d t h e me mb e r s t h e r e o f
o n l y i n t h e e x e r c i s e o f t h e p r o p e r f u n c t i o n s o f t h e c o mmi t t e e ,
a nd s ha l l not be publ i c r e c or ds nor be a va i l a bl e f or c our t
s ubpoena or f or di s c ove r y pr oc e e di ngs .                    On e ( 1 ) p r o p e r f u n c t i o n
o f s u c h c o mmi t t e e s s h a l l i n c l u d e a d v o c a c y f o r p h y s i c i a n s b e f o r e
o t h e r me d i c a l p e e r r e v i e w c o mmi t t e e s , p e e r r e v i e w o r g a n i z a t i o n s ,
he a l t h c a r e        e nt i t i e s ,    pr i va t e   a n d g o v e r n me n t a l      i ns ur a nc e


                                                       5
   c a r r i e r s , na t i ona l or l oc a l a c c r e di t a t i on bodi e s , a nd t he s t a t e
   b o a r d o f me d i c a l e x a mi n e r s o f t h i s o r a n y o t h e r s t a t e .                Th e
   d i s c l o s u r e o f c o n f i d e n t i a l , p r i v i l e g e d p e e r r e v i e w c o mmi t t e e
   i n f o r ma t i o n t o s u c h e n t i t i e s d u r i n g a d v o c a c y , o r a s a r e p o r t t o
   t h e b o a r d o f me d i c a l e x a mi n e r s u n d e r § 6 3 - 6 - 2 1 4 ( d ) , o r t o t h e
   a f f e c t e d phys i c i a n unde r r e vi e w doe s not c ons t i t ut e e i t he r a
   wa i v e r o f c o n f i d e n t i a l i t y o r p r i v i l e g e .          No t h i n g c o n t a i n e d
   h e r e i n a p p l i e s t o r e c o r d s ma d e i n t h e r e g u l a r c o u r s e o f b u s i n e s s
   b y a h o s p i t a l o r o t h e r p r o v i d e r o f h e a l t h c a r e a n d i n f o r ma t i o n ,
   d o c u me n t s o r r e c o r d s o t h e r wi s e a v a i l a b l e f r o m o r i g i n a l s o u r c e s
   a r e n o t t o b e c o n s t r u e d a s i mmu n e f r o m d i s c o v e r y o r u s e i n a n y
   c i v i l p r o c e e d i n g s me r e l y b e c a u s e t h e y we r e p r e s e n t e d d u r i n g
   d i s c o v e r y p r o c e e d i n g s o f s u c h c o mmi t t e e .

         ( e ) Th i s s e c t i o n s h a l l b e k n o wn a n d ma y b e c i t e d a s t h e
   " Te n n e s s e e Pe e r Re v i e w La w o f 1 9 6 7 . " [ Ac t s 1 9 6 7 , c h . 3 4 8 , § 1 ;
   1 9 7 5 , c h . 1 1 7 , § 6 3 - 6 2 3 ; Ac t s 1 9 8 3 , c h . 3 4 4 , § § 1 , 2 ; 1 9 8 7 c h .
   315, § 1; 1988 ch. 609, §§ 1, 2; 1990, c h. 596, § 1; 1992, c h.
   916, § 1; 1992, c h 916, §§ 1- 47; 1993, ch. 404, § 13; 1994, c h.
   732, §§ 5, 6. ]



        Th e    Tr i a l       Co u r t    f ound    t hat      t he    l a w a ppl i e d      to   Pa r k we s t ,

s t a t i ng:



                  An d s o i t a p p e a r s t o t h e Co u r t , a s a l r e a d y i n d i c a t e d ,
        t h a t s o l o n g a s t h e c o mmi t t e e s a n d h e a l t h c a r e p r o v i d e r s
        wh o ma k e d e c i s i o n s a b o u t p e e r r e v i e w a r e f r e e o f b a d f a i t h
        a n d ma l i c e , a n d t h e r e a r e f a c t s wh i c h a r e r e a s o n a b l y k n o wn
        or r e a s ona bl y bel i e ve d t o e xi s t , t ha t t he he a l t h c a r e
        p r o v i d e r s ma k i n g d e c i s i o n s a b o u t p e e r r e v i e w s h o u l d b e
        f r e e f r o m t h e i n t e r f e r e n c e a n d c o n t r o l o f Co u r t s .


        Th e c o u r t      f ur t he r f ound t ha t         Pa r k we s t ' s p e e r r e v i e w c o mmi t t e e

c onc l ude d        t h a t t h e p l a i n t i f f wa s t o o a g g r e s s i v e i n t h e p r a c t i c e o f

or t hope di c         s ur ge r y,       a nd   exe r c i s e d    poor      c l i ni c a l   j u d g me n t     in

s e l e c t i ng pa t i e nt s f or s ur ge r y.          Th e c o u r t f o u n d t h a t t h e p l a i n t i f f

ha d f a i l e d t o pr oduc e s uf f i c i e nt e vi de nc e t o c r e a t e a ge nui ne i s s ue

o f ma t e r i a l     f act    t ha t    t he hos pi t a l    wa s n o t    a c t i ng i n good f a i t h or

wa s mo t i v a t e d b y ma l i c e i n ma k i n g i t s d e c i s i o n t o r e v o k e p l a i n t i f f ' s

pr i vi l e ge s .




                                                          6
           Be f o r e     a ddr e s s i ng        pl a i nt i f f ' s        i s s ue s        r e l a t i ng   to      t he    pe e r

r e vi e w s t a t ut e ,       we n o t e t h a t        our s t a nda r d of r e vi e w i n c ons i de r i ng

t h e p r o p r i e t y o f s u mma r y j u d g me n t              i s a s f o l l o ws :



                     Th e s t a n d a r d s g o v e r n i n g a n a p p e l l a t e c o u r t ' s r e v i e w
           o f a t r i a l c o u r t ' s a c t i o n o n a mo t i o n f o r s u mma r y j u d g me n t
           a r e we l l s e t t l e d .       Si n c e o u r i n q u i r y i n v o l v e s p u r e l y a
           q u e s t i o n o f l a w, n o p r e s u mp t i o n o f c o r r e c t n e s s a t t a c h e s
           t o t h e t r i a l c o u r t ' s j u d g me n t , a n d o u r t a s k i s c o n f i n e d
           to      r e v i e wi n g   t he     r e c or d     to   d e t e r mi n e    wh e t h e r     t he
           r e q u i r e me n t s o f Te n n . R. Ci v . P. 5 6 h a v e b e e n me t . Co wd e n
           v . So v r a n Ba n k / Ce n t r a l So u t h , 8 1 6 S. W 2 d 7 4 1 , 7 4 4 ( Te n n .
                                                                            .
           1991) .          Te n n . R. Ci v . P. 5 6 . 0 3 p r o v i d e s t h a t s u mma r y
           j u d g me n t i s o n l y a p p r o p r i a t e wh e r e : ( 1 ) t h e r e i s n o
           g e n u i n e i s s u e wi t h r e g a r d t o t h e ma t e r i a l f a c t s r e l e v a n t
           t o t h e c l a i m o r d e f e n s e c o n t a i n e d i n t h e mo t i o n , By r d v .
           Ha l l , 8 4 7 S. W 2 d 2 0 8 , 2 1 0 ( Te n n . 1 9 9 3 ) ; a n d ( 2 ) t h e mo v i n g
                                    .
           p a r t y i s e n t i t l e d t o a j u d g me n t a s a ma t e r o f l a w o n t h e
           undi s put e d f a c t s .       An d e r s o n v . St a n d a r d Re g i s t e r Co . , 8 5 7
           S. W 2 d 5 5 5 , 5 5 9 ( Te n n . 1 9 9 3 ) .
                 .                                                Th e mo v i n g p a r t y h a s t h e
           bur de n of            pr ovi ng t ha t          its   mo t i o n s a t i s f i e s      t he s e
           r e q u i r e me n t s .    Do wn e n v . Al l s t a t e I n s . Co . , 8 1 1 S. W 2 d       .
           5 2 3 , 5 2 4 ( Te n n . 1 9 9 1 ) .

                     Th e s t a n d a r d s g o v e r n i n g t h e a s s e s s me n t o f e v i d e n c e
           i n t h e s u mma r y j u d g me n t c o n t e x t a r e a l s o we l l e s t a b l i s h e d .
           Co u r t s mu s t v i e w t h e e v i d e n c e i n t h e l i g h t mo s t f a v o r a b l e
           t o t h e n o n mo v i n g p a r t y a n d mu s t a l s o d r a w a l l r e a s o n a b l e
           i n f e r e n c e s i n t h e n o n mo v i n g p a r t y ' s f a v o r .       By r d , 8 4 7
           S. W 2 d a t 2 1 0 - 1 1 .
                 .                          Co u r t s s h o u l d g r a n t a s u mma r y j u d g me n t
           o n l y wh e n b o t h t h e f a c t s a n d t h e c o n c l u s i o n s t o b e d r a wn
           f r o m t h e f a c t s p e r mi t a r e a s o n a b l e p e r s o n t o r e a c h o n l y
           one c onc l us i on.          I d.

Ca r v e l l     v.     Bo t t o ms ,    9 0 0 S. W 2 d 2 3 ( Te n n .
                                                   .                                 1995) .



           Pl a i n t i f f    a r gue s      t ha t     Pa r k we s t        wa s       not      e nt i t l e d   to     s u mma r y

j u d g me n t    unde r        t he     Pe e r    Re v i e w La w f o r             a    my r i a d o f        r e a s ons .      We

s ha l l     fi rst        a ddr e s s     t he     que s t i on        of     wh e t h e r        t he    l a w a ppl i e s       to

hos pi t a l s .         Pl a i n t i f f c l a i ms t h a t t h e p l a i n l a n g u a g e o f t h e s t a t u t e

d o e s n o t i n c l u d e h o s p i t a l s , a n d t h a t i n c l u d i n g h o s p i t a l s wo u l d b e i n

d e r o g a t i o n o f t h e i n t e n t o f t h e s t a t ut e .                   Se e M d i s o n Lo a n & Th r i f t
                                                                                           a

Co . v . Ne f f , 6 4 8 S. W 2 d 6 5 5 , 6 5 7 ( Te n n . Ap p . 1 9 8 2 ) ( " I t i s a g e n e r a l
                            .


                                                                7
r ul e         t ha t      no    i nt e nt       ma y      be       i mp u t e d         to       t he   l e gi s l a t ur e         in   t he

e n a c t me n t         of a s t a t ut e ot he r t ha n s uc h a s i s s uppor t e d by t he f a c e

of     t he        s t a t ut e       i t sel f . ")              Ap p l y i n g         t hi s     r ul e    of      c ons t r uc t i on,

pl a i nt i f f           a r gue s    t ha t      s i nc e        t he       t e r m " h os pi t a l "        d oe s      not       a ppe a r

a n y wh e r e wi t h i n t h e s t a t u t e ' s i mmu n i t y p r o v i s i o n , i t i s i mp r o p e r t o

i mp l y         t ha t      hos pi t a l s         we r e        i nt e nde d            by      t he    l e gi s l a t ur e        to    be

i nc l ude d.



           Pa r k we s t        c o u n t e r s wi t h t h e a r g u me n t                    t ha t    t he l a nguage of               t he

s t a t ut e        i nc l ude s        hos pi t a l s .                Sp e c i f i c a l l y ,         Pa r k we s t      ci t es       t wo

s e c t i ons t ha t ,            i n i t s opi ni on, i nc l ude                         hos pi t a l s .         T. C. A. § 6 3 - 6 -

2 1 9 ( b ) d e f i n e s a me d i c a l                r e v i e w c o mmi t t e e o r p e e r r e v i e w c o mmi t t e e

t o i n c l u d e " a c o mmi t t e e o f                       a ny l i c e ns e d hea l t h c a r e i ns t i t ut i on. "

Cl e a r l y ,          t h i s wo u l d i n c l u d e t h e p e e r r e v i e w c o mmi t t e e s o f Pa r k we s t

wh i c h         i nve s t i ga t e d        t he       pl a i nt i f f .                Pa r k we s t       t he n      di r e c t s     our

a t t e nt i on t o s e c t i on ( c ) ( 1)                       of      t h e l a w,         wh i c h g r a n t s       i mmu n i t y t o

"[ a] l l        s t a t e a nd l oc a l           pr of e s s i ona l            a s s oc i a t i ons a nd s oc i e t i e s a nd

ot he r           or ga ni z a t i ons ,            i ns t i t ut i ons ,                f oundat i ons ,             e nt i t i es       a nd

a s s o c i a t e d c o mmi t t e e s             as     i de nt i f i e d i n s ubs e c t i on ( b)                        .    .    .     "2

( e mp h a s i s a d d e d ) .            Pa r k we s t         not e s t ha t            a hos pi t a l       i s de f i ne d a s a n
                                                                                                    3
i n s t i t u t i o n u n d e r T. C. A.                § 6 8 - 1 1 - 2 0 1 ( 2 1 ) ( A) .



           W h a v e t h o r o u g h l y r e v i e we d t h e Pe e r
            e                                                                                      Re v i e w La w,        a nd conc ur

wi t h t h e t r i a l             c our t ' s       c onc l us i on t ha t                 t h e i mmu n i t y g r a n t e d d o e s


           2
            As d i s c u s s e d b e l o w, t h i s s e c t i o n o n l y g r a n t s i mmu n i t y wh e n s u c h a c t i o n s a r e
t a k e n i n g o o d f a i t h a n d wi t h o u t ma l i c e .

           3
             " ' Ho s p i t a l ' me a n s a n y i n s t i t    ut i on, pl a c e ,       bui l di ng or age nc y r e pr e s e nt e d and
he l d out t o t he ge ne r a l publ i c a s r                  e a d y , wi l l i n g    a nd a bl e t o f ur ni s h c a r e ,
a c c o mmo d a t i o n s , f a c i l i t i e s a n d e q u i   p me n t f o r t h e      u s e , i n c o n n e c t i o n wi t h t h e
s e r vi c e s of a phys i c i a n or dent i s t                . . . " T. C. A.          § 6 8 - 1 1 - 2 0 1 ( 2 1 ) ( A) .

                                                                          8
e xt e nd      to    hos pi t a l s .           Ou r       de c i s i on        is        ba s e d    on        s e ve r a l      f a c t or s .

Fi r s t ,    wh i l e c l e a r e r l a n g u a g e c o u l d h a v e b e e n e mp l o y e d ,                                we b e l i e v e

s e c t i on ( c ) ( 1)           wa s me a n t         t o i nc l ude hos pi t a l s by t he i nc l us i on of

t h e t e r ms " i n s t i t u t i o n s " a n d " e n t i t i e s . "                      Ce r t a i n l y t h e l e g i s l a t u r e

wa s     a wa r e    of      its       us e       of     t he      t e r m i ns t i t ut i on              as      r e f e r r i ng          to    a

hos pi t a l        in       T. C. A.           §       6 8 - 1 1 - 2 0 1 ( 2 1 ) ( A) .              Ho we v e r ,            e ve n        mo r e

pe r s ua s i ve i s t he l a nguage of                            s e c t i on ( b)          of     t h e Pe e r        Re v i e w La w.

Th a t s e c t i o n d e f i n e s a p e e r r e v i e w o r me d i c a l r e v i e w c o mmi t t e e a s a

c o mmi t t e e o f a l i c e n s e d h e a l t h                      ca r e " i ns t i t ut i on. "               Se c t i o n ( c ) ( 1 )

cl ear l y       gr a nt s         i mmu n i t y        to      al l        " i ns t i t ut i ons "         as       i de nt i f i e d            in

s ubs e c t i on         ( b) ,      wh i c h       i de nt i f i e s         c o mmi t t e e s        of        va r i ous        me d i c a l

gr oups .           Th e o n l y u s e o f t h e wo r d i n s t i t u t i o n i n s u b s e c t i o n ( b ) i s

in     r e f e r e nc e      to       " l i c e ns e d        hea l t h        car e        i ns t i t ut i ons , "            wh i c h ,         as

pr e vi ous l y s t a t e d,             ha s       b e e n d e f i n e d b y t h e l e g i s l a t u r e t o me a n a

hos pi t a l .



          Se c o n d ,     we b e l i e v e i t               wo u l d b e c o n t r a r y t o t h e i n t e n t                        of    t he

l e g i s l a t u r e t o g r a n t i mmu n i t y t o me d i c a l / p e e r r e v i e w c o mmi t t e e s , b u t

not      to     t he       or ga ni z a t i ons               t ha t     act       upon         t he i r        r e c o mme n d a t i o n s .

Pl a i n t i f f a r g u e s t h a t s e c t i o n ( c ) ( 1 ) o n l y i n c l u d e s t h e c o mmi t t e e s o f

s uc h    gr oups .               Ho we v e r ,        t he     l a nguage           of     t he     s e c t i on       s pe c i f i c a l l y

i d e n t i f i e s v a r i o u s me d i c a l p r o v i d e r s , a n d a s s o c i a t e d c o mmi t t e e s .                                  We

b e l i e v e t h i s l a n g u a g e g r a n t s i mmu n i t y t o t h e p e e r r e v i e w c o mmi t t e e s ,

a nd t he e nt i t i e s              f r o m wh i c h s u c h c o mmi t t e e s                     a r e f o r me d .          Th e Pe e r

Re v i e w La w i s i n t e n d e d t o b e a n i n c e n t i v e f o r t h e me d i c a l p r o f e s s i o n

t o " u n d e r t a k e p r o f e s s i o n a l r e v i e w. "                   T. C. A. § 6 3 - 6 - 2 1 9 ( 2 ) .                 As p a r t

o f t h a t r e v i e w, t h e La w ma k e s i t t h e r e s p o n s i b i l i t y o f t h e c o mmi t t e e

t o " r e v i e w, d i s c i p l i n e , a n d e d u c a t e t h e p r o f e s s i o n . "                            I d . ( e mp h a s i s

                                                                        9
a dde d) .        Th e l a w i s s i l e n t ,                h o we v e r ,     a s t o t h e v a r i o u s me a n s s u c h

c o mmi t t e e s a r e t o u s e i n t h o s e e f f o r t s .                           Si n c e s u c h c o mmi t t e e s a r e

c h a r g e d wi t h d i s c i p l i n i n g p h y s i c i a n s , a n d g r a n t e d i mmu n i t y f o r t h o s e

a c t s , i t wo u l d s e e m i l l o g i c a l t o g r a n t i mmu n i t y t o a c o mmi t t e e t h a t

ma k e s a r e c o mme n d a t i o n f o r d i s c i p l i n e ,                    but        not      t o t he hos pi t a l          f or

c a r r yi ng out           s u c h r e c o mme n d a t i o n .           He r e Pa r k we s t           c ha r ge d i t s r e vi e w

c o mmi t t e e s      wi t h i n v e s t i g a t i n g a n d r e c o mme n d i n g a p p r o p r i a t e a c t i o n

a ga i ns t          t he        pl a i nt i f f .         P a r k we s t          f o l l o we d          t he        c o mmi t t e e ' s

r e c o mme n d a t i o n .          We     be l i e ve          t ha t        publ i c          pol i c y        ma n d a t e s      t ha t

hos pi t a l s            be       i mmu n e          f r om      l i a bi l i t y             f or      a c t i ng       upon         t he

r e c o mme n d a t i o n o f a p e e r r e v i e w c o mmi t t e e .                           To h o l d o t h e r wi s e wo u l d

t h wa r t    wh a t      we p e r c e i v e t o b e t h e i n t e n t i o n o f t h e l e g i s l a t u r e .                           We

be l i e ve     t hi s         de c i s i on     is      in     kee pi ng          wi t h        t he    r ul e     of     s t a t ut or y

c o n s t r u c t i o n s e t f o r t h i n M d i s o n Lo a n & Th r i f t , s u p r a .
                                             a                                                                           W a r e not
                                                                                                                          e

i mp u t i n g a n i n t e n t            t o t he l e gi s l a t ur e ' s                a c t i ons .        Ra t h e r ,        we a r e

r e i nf or c i ng t he i nt e nt s e t f or t h by t he l e gi s l a t ur e t o e nc our a ge t he

s e l f - d i s c i p l i n e o f t h e me d i c a l              pr of e s s i on.



         Fi n a l l y ,         as    to       t he     a ppl i c a bi l i t y            of     t he     Pe e r      Re v i e w La w,

pl a i nt i f f      ma i n t a i n s t h a t          t h e La w i n t e r f e r e s wi t h p l a i n t i f f ' s p r e -

e x i s t i n g c o n t r a c t u a l r i g h t s , a n d wa s n o t me a n t t o g r a n t i mmu n i t y f o r

br e a c he s        of        c ont r a c t .           As      to       t he      a l l e ge d         i nt e r f e r e nc e        wi t h

p r e e x i s t i n g c o n t r a c t u a l r i g h t s , p l a i n t i f f ma i n t a i n s t h a t h e e n t e r e d

i n t o a wr i t t e n c o n t r a c t wi t h Pa r k we s t i n t h e f o r m o f t h e h o s p i t a l ' s

b y l a ws      in        1974,        a nd      t ha t        s i nc e        t he r e        wa s     no    l a ps e        in      t hi s

c o n t r a c t u a l r e l a t i o n s h i p , t h e 1 9 9 0 a me n d me n t t o t h e Pe e r Re v i e w La w

t h a t we h a v e d e t e r mi n e d g r a n t e d i mmu n i t y t o h o s p i t a l s i mp e r mi s s i b l y

i n t e r f e r e s wi t h h i s c o n t r a c t u a l              r e l a t i ons hi p.               W di s a gr e e .
                                                                                                         e                          W do
                                                                                                                                     e

                                                                    10
n o t f i n d t h a t p l a i n t i f f h a d a c o n t r a c t u a l r e l a t i o n s h i p wi t h Pa r k we s t

wi t h n o l a p s e s s i n c e 1 9 7 4 .                 W f i nd t ha t
                                                            e                         Dr .   Ey r i n g h a d p r i v i l e g e s

at     Pa r k we s t ,         wi t h   no     l a ps e      f r om 1974           to     1992,       but      t ha t     he    ha d

mu l t i p l e c o n t r a c t s wi t h Pa r k we s t               dur i ng t ha t          pe r i od.



         Pa r k we s t ' s b y l a ws p r o v i d e f o r p r o c e d u r e s f o r t h e r e a p p o i n t me n t

o f p h y s i c i a n s t o i t s me d i c a l s t a f f e v e r y t wo y e a r s .                         W be l i e ve , a s
                                                                                                             e

di d    t he        t r i al      c our t ,     t ha t      each        s uc c e s s i ve      r e a p p o i n t me n t    wa s     a

s e pa r a t e ,     di s t i nc t      c ont r a c t ua l      r e l a t i o n s h i p f o r a t wo - y e a r p e r i o d ,

not a c ont i nuous c ont r a c t ua l r e l a t i ons hi p a s pl a i nt i f f a s s e r t s .                                 Ou r

d e c i s i o n i s s u p p o r t e d b y t h e r u l e s o f t h e Bo a r d f o r Li c e n s i n g He a l t h

Ca r e Fa c i l i t i e s o f t h e Te n n e s s e e De p a r t me n t o f He a l t h wh i c h p r o h i b i t

a hos pi t a l           f r o m a p p o i n t i n g a p h y s i c i a n t o i t s me d i c a l                 st af f     f or    a

pe r i od      of     mo r e       t ha n     t wo   yea r s .          Te n n .      Ad mi n .    Co mp .      §   1200- 8- 3-

. 02( 1) .          If     Pa r k we s t ' s     r e gul a t i ons         c o u l d s o me h o w b e c o n s t r u e d a s

gua r a nt yi ng a              phys i c i a n' s        r e a p p o i n t me n t ,     or   if     t he     r e a p p o i n t me n t

p r o c e d u r e we r e c o n s t r u e d t o b e a c o n t i n u i n g c o n t r a c t u a l r e l a t i o n s h i p

f r o m t h e t i me t h e p l a i n t i f f                j oi ne d t he hos pi t a l ' s s t a f f ,                 bot h t he

s p i r i t , l e t t e r a n d i n t e n t o f t h e De p a r t me n t o f He a l t h ' s r u l e s wo u l d

be vi ol a t e d.              W t h e r e f o r e h o l d t h a t t h e Pe e r Re v i e w La w, a s a p p l i e d
                                e

t o t h i s p h y s i c i a n , d i d n o t i n t e r f e r e wi t h a p r e e x i s t i n g c o n t r a c t u a l

r e l a t i ons hi p.            Ha v i n g r e a c h e d t h i s c o n c l u s i o n a n d c o n c l u d i n g t h a t

p l a i n t i f f h a s f a i l e d t o s h o w a v i o l a t i o n o f Pa r k we s t ' s b y l a ws , wh i c h

we     wi l l        he r e i na f t e r        di s c us s ,       we      ne e d       not       r each       pl a i nt i f f ' s

c ont e nt i on t ha t             t he     l a w wa s       not      me a n t     t o pr ovi de           i mmu n i t y f o r      a

br e a c h of c ont r a c t .




                                                                   11
                                                                       MALI CE



          As we h a v e s t a t e d , t h e i mmu n i t y g r a n t e d b y t h e Pe e r Re v i e w La w

i s a qua l i f i e d one .                       On l y a c t i o n s t h a t           a r e t a ke n i n good f a i t h a nd

wi t h o u t        ma l i c e        a nd        on     t he      ba s i s        of      f act s      r e a s ona bl y            k n o wn    or

r e a s ona bl y be l i e ve d t o e xi s t                        a r e i mmu n e .           T. C. A.        § 63- 6- 219( c ) ( 1) .

A 1 9 9 4 a me n d me n t                t o t he l a w pr ovi de d t ha t                        " A me mb e r           of     a me d i c a l

r e v i e w c o mmi t t e e ,                or     per s on           r e por t i ng        i n f o r ma t i o n        to     a     me d i c a l

r e v i e w c o mmi t t e e ,                is     p r e s u me d        to       ha ve     act ed           in    good        f ai t h       a nd

wi t h o u t       ma l i c e .          An y p e r s o n a l l e g i n g l a c k o f                      good f a i t h has                  t he

b u r d e n o f p r o v i n g b a d f a i t h a n d ma l i c e . "                             T. C. A.        § 63- 6- 219( c ) ( 3) .

Th i s a me n d me n t               c l e a r l y pl a c e s t he bur de n on t he pa r t y a l l e gi ng ba d

f a i t h t o pr ove s uc h a c t i on.                           Ho we v e r , p l a i n t i f f ma i n t a i n s t h a t t h i s

p r o v i s i o n o n l y p l a c e s t h e b u r d e n o n t h e c o mp l a i n i n g p a r t y i f i t                                        is

a l l e g i n g b a d f a i t h o n t h e p a r t o f t h e c o mmi t t e e , n o t o n t h e p a r t o f

t he hos pi t a l .                  Th e r e f o r e ,        s i nc e he s ue d t he hos pi t a l                        a nd not            t he

i ndi vi dua l             me mb e r s         of        t he     Pa r k we s t          c o mmi t t e e s         wh o       r e c o mme n d e d

r e voc a t i on of              hi s      pr i vi l e ge s ,           he     does        not       be a r     t hi s     bur de n.            We

r e s pe c t f ul l y di s a gr e e .



          Su b s e q u e n t          t o o u r Su p r e me Co u r t ' s d e c i s i o n i n 1 9 9 3 t h a t                              af t er

f ul l di s c ove r y a phys i c i a n ha d f a i l e d t o c r e a t e a ge nui ne i s s ue t ha t

a me d i c a l         r e v i e w c o mmi t t e e h a d a c t e d i n b a d f a i t h a n d wi t h ma l i c e ,

t he      l e gi s l a t ur e             a me n d e d          t he      Pe e r        Re v i e w       La w       to        cr eat e         t he
                                                           4
p r e s u mp t i o n o f g o o d f a i t h .                     Cl e a r l y , t h e l a n g u a g e o f t h a t a me n d me n t

a ppl i e s        t o me mb e r s           of        me d i c a l     r e v i e w c o mmi t t e e s              a nd t hos e pe opl e


          4
              Al e x a n d e r v .    M mp h i s I n d i v i d u a l Pr a c t i c e As s ' n ,
                                       e                                                             8 7 0 S. W 2 d 2 7 8 ( Te n n .
                                                                                                               .
1993) .

                                                                          12
r e por t i ng       i n f o r ma t i o n     to     s uc h    c o mmi t t e e s .         Ho we v e r ,        as   we     ha ve

s t a t e d,    we b e l i e v e t h e s t a t u t e a p p l i e s t o h o s p i t a l s wh e n a c t i n g o n

t h e r e c o mme n d a t i o n o f me d i c a l r e v i e w c o mmi t t e e s .                  Th e s t a t u t e , wh e n

r e a d i n t ot o,             pr ovi de s     i mmu n i t y f o r         t he di s c i pl i ne of             phys i c i a ns

u p o n t h e e v a l u a t i o n a n d r e c o mme n d a t i o n o f me d i c a l r e v i e w c o mmi t t e e s .

W a r e pe r s ua de d t ha t
 e                                            t o d i s a l l o w i mmu n i t y t o t h e h o s p i t a l                 wo u l d

ha ve a c hi l l i ng ef f e c t               upon t he a bi l i t y of               hos pi t a l s t o e va l ua t e ,

di s c i pl i ne       or       wi t h d r a w p r i v i l e g e s     f r om phys i c i a ns           pr a c t i c i ng      in

t he i r     f a c i l i t y.       St a t e d d i f f e r e n t l y ,      t he s pi r i t     a nd i nt e nt         of    t he

La w wo u l d        be      r e nde r e d     i ne f f e c t i ve     if      hos pi t a l s     we r e     not     gr a nt e d

i mmu n i t y .       W i l e t he pl a i nt i f f i s not
                       h                                                     s ui ng t he i ndi vi dua l             me mb e r s

of    t he      me d i c a l      r e v i e w c o mmi t t e e s        of     Pa r k we s t ,   but        is    s ui ng     t he

hos pi t a l       di r e c t l y,      we    be l i e ve     t ha t        t he   l a w ne ve r t he l e s s        a ppl i e s

be c a us e      pl a i nt i f f ’ s      ba s e s   f or     s ui ng t he         hos pi t a l     s pr i ng di r e c t l y

f r o m t h e a c t i o n s a n d r e c o mme n d a t i o n s o f t h e r e v i e w c o mmi t t e e s .                        We

t he r e f or e be l i e ve t ha t             s u c h p r e s u mp t i o n o f        good f a i t h a s pr ovi de d

f o r b y T. C. A.           § 6 3 - 6 - 2 1 9 ( c ) ( 3 ) r e ma i n s i n e f f e c t .           Th e l a n g u a g e o f

t h e a me n d me n t        doe s not         s t a t e t ha t      it      a p p l i e s o n l y wh e n me mb e r s o f

p e e r r e v i e w c o mmi t t e e s a r e s u e d , n o r s h o u l d i t , g i v e n p u b l i c p o l i c y

r e a s ons .      Th e s t a t u t e , a s we h a v e s t a t e d , a p p l i e s t o e n t i t i e s a c t i n g

u p o n t h e r e c o mme n d a t i o n o f s u c h c o mmi t t e e s .                Th e r e i s , t h e r e f o r e , n o

n e e d t o e x p r e s s l y a t t a c h a p r e s u mp t i o n o f g o o d f a i t h t o t h e h o s p i t a l

s t a t ut or i l y.         It    i s t h e a c t i o n o f t h e c o mmi t t e e ,              not      t he a c t i on of

t he hos pi t a l           i n r e l y i n g o n t h e c o mmi t t e e ,           wh e r e t h e p r e s u mp t i o n i s

mo s t     c o mp e l l i n g .




                                                               13
          Ha v i n g     r e a c he d      t he     a bove       c onc l us i on,          we      wi l l    now di s c us s

wh e t h e r p l a i n t i f f d e mo n s t r a t e d b y s u f f i c i e n t c o u n t e r v a i l i n g e v i d e n c e

t o e s t a bl i s h a ge nui ne i s s ue of f a c t c onc e r ni ng t he a l l e ga t i ons t ha t

Pa r k we s t ' s      a c t i ons      we r e    not      ma d e     in     good       f ai t h     a nd     occ ur r e d        in

c i r c u ms t a n c e s f r o m wh i c h l e g a l ma l i c e s h o u l d b e i n f e r r e d . Pl a i n t i f f

ci t es       a   l a w r e vi e w a r t i c l e          di s c us s i ng       " a ppr opr i a t e        f a c t or s        upon
                                                                                                                                   5
wh i c h ma l i c e ma y b e i mp l i e d o r i n f e r r e d " i n t h e p e e r r e v i e w p r o c e s s .

Pl a i n t i f f c i t e s s e v e n f a c t o r s f r o m t h e a r t i c l e t h a t i n d i c a t e , i n h i s

o p i n i o n , t h a t l e g a l ma l i c e s h o u l d b e i n f e r r e d .                  Th o s e s e v e n f a c t o r s

ar e:



          1.        M l i c e ma y b e i n f e r r e d wh e n t h e c o mp l a i n t o r i g i n a t e s
                      a
                    a n d i s p u r s u e d o u t s i d e t h e n o r ma l q u a l i t y a s s u r a n c e
                    pr oc e dur e .

          2.        M l i c e ma y b e i n f e r r e d wh e n s t a l e c h a r g e s a r e u s e d .
                     a

          3.        M l i c e ma y b e i n f e r r e d b y t h e ma n n e r i n wh i c h t h e
                      a
                    a d mi n i s t r a t i o n h a n d l e d t h e i n i t i a l c o mp l a i n t s - - wa s
                    t he      doct or         c ons i de r e d     c o mp e t e n t   unt i l       pr ove n
                    i n c o mp e t e n t ; o r wa s h e s u mma r i l y t e r mi n a t e d f r o m t h e
                    me d i c a l s t a f f .

          4.        La c k o f d u e p r o c e s s i s a c i r c u ms t a n c e                       f r o m wh i c h
                    l e g a l ma l i c e ma y b e i n f e r r e d .

          5.        M l i c e s h o u l d b e i mp l i e d wh e n a p h y s i c i a n d i d n o t
                      a
                    h a v e a n o p p o r t u n i t y t o b e me a n i n g f u l l y h e a r d i n
                    r e s pons e t o t he a l l e ga t i ons .

          6.        M l i c e ma y b e i n f e r r e d b y t h e d i s p a r a t e t r e a t me n t o f
                      a
                    o n e d o c t o r a s c o mp a r e d t o t h e d o c t o r ' s c o l l e a g u e s .

          7.        M l i c e ma y b e i n f e r r e d wh e n t h e s e v e r i t y o f t h e
                     a
                    hos pi t a l di s c i pl i na r y a c t i on i s di s pr opor t i ona t e .




          5
             P. Ro s e n , M d i c a l St a f f Pe e r Re v i e w: Qu a l i f y i n g t h e Qu a l i f i e d Pr i v i l e g e
                              e
Pr o v i s i o n , 2 7 Lo y o l a L. Re v . 3 5 7 ( 1 9 9 3 ) .

                                                                14
          We     ha ve       t hor oughl y              r e v i e we d      pl a i nt i f f ' s           a r g u me n t        a nd t he

r e c o r d , a n d c o n c l u d e t h a t t h e r e wa s i n s u f f i c i e n t e v i d e n c e f r o m wh i c h

ma l i c e c o u l d h a v e b e e n i n f e r r e d u n d e r t h e Pe e r Re v i e w La w.                                    W al so
                                                                                                                                 e

not e t ha t t he c ondi t i ons s e t out i n t he l a w r e vi e w a r t i c l e ha ve not

be e n e s t a bl i s he d.            As we h a v e p r e v i o u s l y s t a t e d , t h e b u r d e n o f p r o o f

f or     d e mo n s t r a t i n g      ma l i c e       r est s      on     t he     pl a i nt i f f         be c a us e         of    t he

p r e s u mp t i o n o f        g o o d f a i t h e mb o d i e d i n t h e                   s t a t ut e .         I n or de r          to

o v e r c o me t h e p r e s u mp t i o n o f g o o d f a i t h o f T. C. A.                              § 63- 6- 219( c ) ( 3) ,

we b e l i e v e t h a t         a pl a i nt i f f         mu s t     p r o d u c e mo r e t h a n t h e c o n c l u s o r y

e vi de nc e      t ha t     t he       pl a i nt i f f       ha s       s u b mi t t e d       in    oppos i t i on             to    t he

h o s p i t a l ’ s mo t i o n f o r s u mma r y j u d g me n t .                       Th e Te n n e s s e e Pe e r Re v i e w

La w n o t      o n l y p r o v i d e s i mmu n i t y f o r                a c t i ons t a ke n i n good f a i t h by

pe e r    r e vi e w gr oups ,             it    i mp o s e s       e x t r e me l y s t r i n g e n t           s a f e gua r ds        in

l i mi t i n g d i s c o v e r y a n d i n r e q u i r i n g p h y s i c i a n s t o o v e r c o me a s t r o n g

p r e s u mp t i o n o f g o o d f a i t h o n t h e p a r t                   of r e vi e w gr oups .                     It    i s not

t he     pr ovi nc e       of       t hi s      c our t      to      s e c ond       gues s          t he       wi s d o m o f         t he

l e gi s l a t ur e    i n e na c t i ng t he s e                 r es t r i ct i ons .              We    c a nnot ,        h o we v e r ,

e s c a pe t he c onc l us i on t ha t                   t he l e gi s l a t ur e i nt e nde d t o a f f or d pe e r

r e vi e w     gr oups          t he       u t mo s t     di s c r e t i on         in      r e v i e wi n g        t he        me d i c a l

pr of e s s i on,      a n d i n l i mi t i n g t h e a b i l i t y t o q u e s t i o n t h a t                                 r e v i e w.

I nde e d,     b e c a u s e o f t h e i mp o r t a n c e o f q u a l i t y r e v i e w o f t h e me d i c a l

pr of e s s i on,        a nd       t he     uni que         p r o b l e ms        a s s oc i a t e d        wi t h      r e vi e w of

me d i c a l    c o mp e t e n c e      by non- phys i c i a ns ,                  we     be l i e ve        t he      l e gi s l a t ur e

e na c t e d t hi s s t a t ut e t o i ns ur e t ha t                       s u c h p e e r r e v i e w wo u l d b e f r e e

f r om j udi c i a l          i nt e r ve nt i on           abs e nt         cl ear         pr oof         of     an       e gr e gi ous

i nj us t i c e dur i ng t he pr oc e s s .                       Pl a i n t i f f h a s n o t            d e mo n s t r a t e d s u c h

c onduc t       in    hi s      c ount e r va i l i ng            e vi de nc e ,         a nd    t he       t r i al       c our t     wa s

c or r e c t   i n r e f us i ng t o i nf e r l e ga l                    ma l i c e .


                                                                    15
           Ha v i n g r e a c h e d t h i s c o n c l u s i o n ,                we b e l i e v e t h a t            t he bur de n of

pr ovi ng        ma l i c e ,       on    mo t i o n          f or      s u mma r y       j u d g me n t ,        r e qui r e s        s uc h

e v i d e n c e , a c c e p t e d a s t r u e , t o s h o w t h a t mo r e p r o b a b l y t h e n n o t , t h e

c o mmi t t e e a c t e d ma l i c i o u s l y .                  W a r e not
                                                                   e                         pr e pa r e d t o di s c us s              a ny

t y p e o f " mi n i ma l r e q u i r e me n t s " t h a t mi g h t s u f f i c e .                          Th e i n q u i r y mu s t

ne c e s s a r i l y      be     ma d e        on     a       case         by      case         ba s i s .         In      t hi s      case

s pe c i f i c a l l y,        we    not e          t ha t       t he         pl a i nt i f f        wa s    pr e s e nt          at    t he

r e voc a t i on       he a r i ng       of     t he         Pa r k we s t        Bo a r d      of     Di r e c t o r s ,       a nd    wa s

a l l o we d t o p r e s e n t           pr oof        on hi s           be ha l f .            Ce r t a i n l y ,       t he    s t a t ut e

a l l o ws f o r p l a i n t i f f t o t e s t i f y t o i n a c c u r a c i e s t h a t we r e p r e s e n t e d

t o t h e Bo a r d .           Ho we v e r ,    pl a i nt i f f ha s f a i l e d t o a de qua t e l y do s o i n

t hi s     case.          Pl a i n t i f f      a d mi t s           t ha t     hi s     pr a c t i c e      of      me d i c i n e     wa s

s o me wh a t      c ont r ove r s i a l ,          t ha t       he      ha s      an     " a ggr e s s i ve "           a ppr oa c h     to

s ur ge r y,      a nd t ha t       h e i s " wi l l i n g t o a t t e mp t                      t he di f f i c ul t           s ur gi c a l

c a s e s t ha t       ot he r s ur ge ons of t e n r e f us e d t o t r e a t . "                                Th i s a d mi s s i o n

i s e s s e n t i a l l y t h e s a me a s t h e l o we r c o u r t ' s f i n d i n g t h a t                                   Pa r k we s t

ba s e d     its       de c i s i on      on    t he         d e t e r mi n a t i o n        t ha t      pl a i nt i f f        wa s    t oo

a g g r e s s i v e i n t h e p r a c t i c e o f me d i c i n e ,                      a n d h a d u s e d p o o r j u d g me n t

i n s e l e c t i ng pat i e nt s f or s ur ge r y.                           Pl a i n t i f f i s e s s e n t i a l l y a s k i n g

t h e c o u r t s t o r e t r y t h e Pa r k we s t h e a r i n g , s o me t h i n g t h a t we , a s n o n -

phys i c i a ns , l a c k t he c a pa bi l i t y t o do.                             W mu s t l i mi t o u r i n q u i r y t o
                                                                                      e

t h e l a wf u l n e s s o f t h e p r o c e d u r e e mp l o y e d b y Pa r k we s t .



                                HEALTH CARE QUALI TY I MPROVEMENT ACT



           Th e p l a i n t i f f a l s o c o n t e n d s t h a t                  Pa r k we s t       wa s n o t        e nt i t l ed t o

i mmu n i t y u n d e r         t h e He a l t h Ca r e Qu a l i t y I mp r o v e me n t                          Ac t    ( HCQI A)       of




                                                                      16
1986,        c odi f i e d        at     42 U.S. C.        §§     11101,            et     s e q.         Th e     Tr i a l       Co u r t

c onc l ude d t ha t            t h e Pe e r Re v i e w La w a p p l i e d i n s t e a d o f t h e HCQI A.



           Pl a i n t i f f       c ont e nds            t ha t      t he       t r i al        c our t      wa s       in      e r r or      by

a p p l y i n g t h e Pe e r Re v i e w La w i n s t e a d o f t h e HCQI A.                                     Pl a i n t i f f a r g u e s

t ha t     Pa r k we s t      c h o s e t o p l a c e i t s e l f wi t h i n t h e i mmu n i t y p r o v i s i o n s

o f HCQI A, b u t d i d n o t c o mp l y wi t h HCQI A d u e p r o c e s s r e q u i r e me n t s i n

t e r mi n a t i n g p l a i n t i f f ' s h o s p i t a l               pr i vi l e ge s .



           Pa r k we s t a r g u e d i n t h e l o we r c o u r t t h a t i t wa s i mmu n e f r o m s u i t

u n d e r b o t h t h e Te n n e s s e e Pe e r Re v i e w La w a n d t h e HCQI A.                                            Th e t r i a l

c o u r t g r a n t e d s u mma r y j u d g me n t t o Pa r k we s t b a s e d s o l e l y o n t h e Pe e r

Re v i e w La w. Th u s , wh e t h e r Pa r k we s t wa s e n t i t l e d t o s u mma r y j u d g me n t

unde r       HCQI A i s a mo o t                  poi nt .           Th e t r i a l         c our t        di d not           r e a c h t hi s

i s s ue      a nd      we      ha ve         c onc ur r e d           wi t h      t he         t r i al        c our t ’ s      de c i s i on

c onc e r ni ng         i mmu n i t y             unde r          t he      Pe e r         Re v i e w       La w.              We        not e ,

pa r e nt he t i c a l l y,            h o we v e r ,       t ha t       HCQI A          doe s       not         i mp o s e      s pe c i f i c

mi n i ma l      h e a r i n g r e q u i r e me n t s             on pee r           r e v i e w c o mmi t t e e s             f or    wh i c h

a ggr i e ve d phys i c i a ns c a n s e e k r e dr e s s .                              Se e Ha n c o c k v .            Bl u e Cr o s s -

Bl u e     Sh i e l d      of     Ka n s a s ,       I nc . ,       21 F. 3 d       373,       374         ( 10t h      Ci r .      1994)

( " Co n g r e s s      di d      not       i nt e nd        to      cr eat e        a      c a us e       of      ac t i on      f or      t he

be ne f i t      o f p h y s i c i a n s t o e n f o r c e p r o v i s i o n s o f t h e HCQI A. " )



                                                  CONTRACTUAL LI ABI LI TY



           Th e Tr i a l        Co u r t      d e n i e d p l a i n t i f f ' s mo t i o n f o r p a r t i a l                      s u mma r y

j u d g me n t     on      t he        i s s ue     of      c ont r a c t ua l           l i a bi l i t y.           Th e      Te n n e s s e e

Su p r e me Co u r t h e l d i n Le wi s b u r g Co mmu n i t y Ho s p i t a l v . Al f r e d s o n , 8 0 5

                                                                       17
S. W 2 d 7 5 6 ( 1 9 9 1 ) , t h a t a h o s p i t a l ' s f a i l u r e t o f o l l o w i t s b y l a ws i s
    .

s ubj e c t     to      a     l a ws u i t ,     be c a us e      t he     b y l a ws      of     a     pr i va t e      hos pi t a l

c ons t i t ut e       a     c ont r a c t      wi t h a       phys i c i a n on i t s                st af f .       " Li k e        a ny

ot he r     l e ga l       e nt i t y,   hos pi t a l s a r e c a pa bl e of                    br e a c hi ng c ont r a c t s ,

c o mmi t t i n g t o r t s , o r v i o l a t i n g o t h e r ' s c o n s t i t u t i o n a l r i g h t s .                         W en
                                                                                                                                     h

t he y do,       t he y a r e no l e s s s ubj e c t                   t o t he c our t ' s j ur i s di c t i on t ha n

a nyone e l s e . "           I d . a t 7 5 9 ( c i t a t i o n o mi t t e d ) .                I n d e e d , t h e Bo a r d f o r

Li c e n s i n g o f He a l t h Ca r e Fa c i l i t i e s o f t h e Te n n e s s e e De p a r t me n t                                 of

He a l t h r e q u i r e s a l l l i c e n s e d h o s p i t a l s t o a d o p t b y l a ws s e t t i n g f o r t h

t he      due    pr oc e s s        pr oc e dur e s        f or      de pr i vi ng          a     phys i c i a n         of        st af f

me mb e r s h i p o r c l i n i c a l p r i v i l e g e s .              Se e Te n n . Ad mi n . Co mp . § 1 2 0 0 - 8 -

3- . 02( 2) ( a ) .



          W t h t h e f o r e g o i n g i n mi n d ,
           i                                                           pl a i nt i f f      a r gue s      t ha t     t he t r i a l

c o u r t e r r e d i n n o t g r a n t i n g i t s mo t i o n f o r p a r t i a l s u mma r y j u d g me n t

on t he i s s ue of c ont r a c t ua l                  l a b i l i t y b a s e d o n Pa r k we s t ' s v i o l a t i o n

o f i t s b y l a ws .          Pl a i n t i f f s e t s f o r t h 9 4 p u r p o r t e d v i o l a t i o n s o f i t s

b y l a ws ,    wh i c h we l i s t            i n Ap p e n d i x A t o t h i s o p i n i o n .



          Pa r k we s t d o e s n o t d i s p u t e p l a i n t i f f ' s p o s i t i o n t h a t a h o s p i t a l

mu s t    f o l l o w i t s b y l a ws i n ma t t e r s i n v o l v i n g t h e c r e d e n t i a l s o f i t s

phys i c i a ns .           Th e h o s p i t a l      a r gue s ,        h o we v e r ,     t ha t      it,       i n f act ,         di d

s u b s t a n t i a l l y f o l l o w i t s b y l a ws .           P a r k we s t a d mi t s t h a t i t s b o a r d d i d

act       p r e ma t u r e l y      on         t he   M di c a l
                                                       e                 Ex e c u t i v e        Co mmi t t e e ' s           a dve r s e

r e c o mme n d a t i o n ,       but        t ha t   it       i mme d i a t e l y        r e s c i nde d       s uc h        a c t i on.

Fu r t h e r mo r e ,        Pa r k we s t        c ont e nds       t ha t       pl a i nt i f f         wa s       in        no      wa y

pr e j udi c e d by s uc h a c t i on,                 a nd t ha t        pl a i nt i f f i n f a c t             ma d e n o s u c h

a l l e ga t i on.

                                                                  18
          Ot h e r     t ha n      l i s t i ng     t he        94     a l l e ge d     vi ol a t i ons         set      f or t h     in

a ppe ndi x       to     t hi s      opi ni on         ( wh i c h      l ack     a de qua t e        r e f e r e nc e s        to    t he

r e c o r d o r i n d i c a t i o n o f h o w p l a i n t i f f wa s h a r me d b y e a c h v i o l a t i o n ) ,

pl a i nt i f f      ha s     ut t e r l y       f ai l ed      to     i de nt i f y      a ny     r e a s on     wh y     s u mma r y

j u d g me n t wa s n o t a p p r o p r i a t e t o t h i s i s s u e .                    Li k e wi s e , h e h a s f a i l e d

t o di r e c t       t h e Co u r t       t o i n s t a n c e s i n t h e r e c o r d wh e r e h e wa s h a r me d

by any s pe c i f i c vi ol a t i on.                      It    i s not        i n c u mb e n t     u p o n t h i s Co u r t         to

si ft    t hr ough t he r e c or d i n or de r t o f i nd pr oof t o s ubs t a nt i a t e t he

pos i t i ons of            t he pa r t i e s .            Se e Re d b u d Co o p .            Co r p .   v.     Cl a y t o n ,      700

S. W 2 d 5 5 1 ,
    .                    5 5 7 ( Te n n .         Ap p .     1985) .           Se e     a l s o M br y v.
                                                                                                 a                      M br y,
                                                                                                                         a            an

unr e por t e d opi ni on of                  t hi s       Co u r t       f i l ed at      Kn o x v i l l e Fe b r u a r y 1 4 ,

1 9 9 2 . ( 1 9 9 2 Te n n . Ap p . LEXI S 1 3 0 ) .                        Ho we v e r , i n o r d e r t o d o j u s t i c e

a nd      a voi d       f ur t he r        l i t i ga t i on          e xpe ns e ,        if       pos s i bl e ,         we        ha ve

e n d e a v o r e d t o s e a r c h t h r o u g h t h e r e c o r d , wh i c h c o n s i s t s o f mo r e t h a n

5, 000 pa ge s ,            t o d e t e r mi n e i f t h e r e a r e u n d i s p u t e d f a c t s t o e n t i t l e

t he pl a i nt i f f          t o pa r t i a l      s u mma r y j u d g me n t           a s a ma t t e r         of     l a w.       We

f i nd no e vi de nc e s uf f i c i e nt                    t o o v e r c o me t h e t r i a l            c our t ' s f i ndi ng

t ha t    t h e r e wa s n o t           a s u f f i c i e nt         de pa r t ur e of          Pa r k we s t ' s b y l a ws t o

wa r r a n t   t he gr a nt i ng of pa r t i a l                     s u mma r y j u d g me n t       t o t he pl a i nt i f f .

Th e     e xha us t i ve        l i st      of     a l l e ge d       vi ol a t i ons       pl a i nt i f f       pr e s e nt s       is

r e pl e t e   wi t h        r e pe t i t i ve ,     s e l f - s e r vi ng          a l l e ga t i ons     not        a de qua t e l y

s uppor t e d          by       s pe c i f i c      r e f e r e nc e s         to       t he       b y l a ws     or       r e c or d.

Pl a i n t i f f ’ s     a r g u me n t      is     s i mp l y        not      s uppor t e d        by    t he        r e c or d.     We

a f f i r m t he        Tr i a l      Co u r t ' s         de c i s i on       t ha t     t he      pl a i nt i f f       wa s       not

e nt i t l ed t o pa r t i a l             s u mma r y j u d g me n t           on t he i s s ue of                c ont r a c t ua l

l i a bi l i t y.




                                                                     19
                                                          DI SCOVERY



           Pl a i n t i f f    al so       r ai ses      as      an     i s s ue    wh e t h e r      s u mma r y       j u d g me n t

s h o u l d b e r e v e r s e d b e c a u s e h e wa s d e n i e d a n a d e q u a t e o p p o r t u n i t y t o

e nga ge i n di s c ove r y.                  Th e t r i a l       c our t     fi rst         r ul e d t ha t       pl a i nt i f f

wo u l d       be    e nt i t l e d     to      di s c ove r y        i ns of a r      as     ne c e s s a r y      to     e na bl e

p l a i n t i f f t o i n q u i r e a s t o wh e t h e r Pa r k we s t ' s a c t i o n s we r e ma d e i n

good        f ai t h     wi t h o u t      ma l i c e     a nd        upon     f act s        r e a s ona bl y         k n o wn    or

r e a s ona bl y        be l i e ve d        to    e xi s t .           Ho we v e r ,        Pa r k we s t ' s      a t t or ne ys

obj e c t e d dur i ng t he di s c ove r y pr oc e s s on t he ba s i s of pr i vi l e ge a nd

c o n f i d e n t i a l i t y i n a c c o r d a n c e wi t h T. C. A. § 6 3 - 6 - 2 1 9 ( d ) , wh i c h ma k e s

i n f o r ma t i o n f u r n i s h e d t o o r g e n e r a t e d b y a me d i c a l r e v i e w c o mmi t t e e

pr i vi l e ge d,       s ubj e c t      t o t h e l a ws p e r t a i n i n g t o t h e a t t o r n e y - c l i e n t

pr i vi l e ge .        Th e c o u r t t h e n r u l e d t h a t p l a i n t i f f c o u l d n o t e n g a g e i n

di s c ove r y         in     or de r      to      pr obe        t he     a c t ua l        pe e r     r e vi e w       pr oc e s s .

Pl a i n t i f f n o w c o mp l a i n s t h a t            wi t h o u t    s uc h di s c ove r y,           h e wa s d e n i e d

a c c e s s t o t h e " v e r y s o u r c e o f i n f o r ma t i o n u p o n wh i c h t o s u b s t a n t i a t e

hi s c l a i m t ha t          t h e p r o c e s s u s e d b y Pa r k we s t                i nvol ve d l e ga l         ma l i c e ,

a nd t ha t         t h e d e c i s i o n wa s          not     ba s e d on f a c t s          r e a s o n a b l y k n o wn o r

r e a s ona bl y bel i e ve d t o e xi s t . "



           Pl a i n t i f f a r g u e s t h a t         t h e c o n f i d e n t i a l i t y p r o v i s i o n o f T. C. A.

§ 63- 6- 219( d) gr a nt s a n e xc e pt i on t o t he c onf i de nt i a l i t y pr i vi l e ge

by t he l a nguage               " s ubj e c t      t o t h e l a ws          pe r t a i ni ng t o t he a t t or ne y-

c l i e nt pr i vi l e ge . "           Pl a i n t i f f t h e n d i r e c t s u s t o a r e c e n t u n r e p o r t e d

c a s e f r om t hi s c our t ,              hol di ng t ha t           t h e r e i s " a n e x c e p t i o n wh e n t h e

a c t i vi t i e s of         c ouns e l     a r e di r e c t l y a t         i s s ue . "         Ca n n o n ,   et     al . ,    v.

Ga r n e r ,    opi ni on f i l e d a t           Na s h v i l l e o n De c e mb e r 1 ,               1995.        W do not
                                                                                                                     e

                                                                 20
be l i e ve        t ha t       Ca n n o n a p p l i e s .            Co n t r a r y t o p l a i n t i f f ' s               a s s e r t i on,

Ca n n o n        di d      not        i nvol ve           t he      a ppl i c a t i on         of      t he       a t t or ne y- c l i e nt

pr i vi l e ge ,            but       wa s      a    cas e          i nvol vi ng          t he       wo r k        pr oduc t          r ul e .

Al t h o u g h s i mi l a r , t h e wo r k p r o d u c t r u l e i s d i s t i n c t f r o m a n d b r o a d e r

t ha n t he a t t or ne y- c l i e nt pr i vi l e ge .                           Se e Hi c k ma n v . Ta y l o r , 3 2 9 U.S.
4 9 5 , 5 0 8 , 6 7 S. Ct . 3 8 5 , Un i t e d St a t e s v . No b l e s , 4 2 2 U.S. 2 2 5 , 2 3 8 ,

95     S.        Ct .     2160,         2169- 70.              Th e     wo r k        pr oduct          r ul e ,     f ound       in      Ru l e

26. 02( 3) ,            T. R. C. P. ,        p r o v i d e s f o r d i s c o v e r y u p o n a s h o wi n g t h a t                         t he

p a r t y s e e k i n g d i s c o v e r y h a s a " s u b s t a n t i a l n e e d o f t h e ma t e r i a l s i n

t he     pr e pa r a t i on of               hi s       case        a nd t ha t         he     is    unabl e           wi t h o u t      undue

ha r ds hi p t o obt a i n t he s ubs t a nt i a l                               e qui va l e nt         of    t h e ma t e r i a l s b y

o t h e r me a n s . "              Th e a t t o r n e y - c l i e n t        pr i vi l e ge on t he ot he r ha nd,                              is

c o n s i d e r e d t o b e t h e p r i v i l e g e wo r t h y o f                             t he gr e a t e s t         pr ot e c t i on.

Ne i l      P.     Co h e n ,       Do n a l d F.       Pa i n e & Sa r a h Y.                 Sh e p p e a r d ,      Te n n e s s e e La w

of     Ev i d e n c e ,         §     501. 4        ( 2d     ed. ,      1990) .              Co mmu n i c a t i o n s         b e t we e n        a

c l i e nt       a nd a n a t t or ne y a r e pr i vi l e ge d.                          T. C. A.        § 23- 3- 105.                 Un l i k e

t he        wo r k        pr oduct           r ul e ,        no      exc e pt i on           appl i e s         f or       di s c ove r i ng

i n f o r ma t i o n            wi t h o u t         undue            ha r ds hi p.             Gi v e n        t hi s        i mp o r t a n t

di s t i nc t i on,             pl a i nt i f f ' s        a r g u me n t     t ha t     he      wa s      una bl e       t o di s c ove r

i n f o r ma t i o n a b o u t             t he     pe e r     r e vi e w pr oc e s s            wi t h o u t       undue ha r ds hi p

mu s t      f ai l .         We      hol d t ha t            t he     t r i al       c our t     wa s      c or r e c t     i n denyi ng

pl a i nt i f f          t he       a bi l i t y     to      c onduct            di s c ove r y         c onc e r ni ng        t he       pe e r

r e vi e w pr oc e s s .



                                                       EQUI TABLE ESTOPPEL



            Th e        Pl a i n t i f f       ne xt       a r gue s        t ha t      Pa r k we s t         s houl d       have         be e n

pr e c l ude d f r om r e voki ng pl a i nt i f f ' s pr i vi l e ge s due t o t he doct r i ne

                                                                        21
of     e qui t a bl e e s t oppel .                    Ba s i c a l l y ,   pl a i nt i f f         c l a i ms t h a t         Pa r k we s t

s houl d        not        ha ve      be e n       a l l o we d       to     r e voke         pl a i nt i f f ' s           pr i vi l e ge s

b e c a u s e i t h a d r e a p p o i n t e d h i m t o t h e me d i c a l s t a f f i n 1 9 9 1 wi t h o u t

a ny r e s t r i c t i ons .            P l a i n t i f f c l a i ms t h a t h e d e t r i me n t a l l y r e l i e d o n

hi s     r e a p p o i n t me n t      wi t h o u t       r e s t r i c t i ons       a n d wa s        i r r e p a r a b l y h a r me d

a n d d a ma g e d a s a r e s u l t o f Pa r k we s t ' s s u b s e q u e n t c h a n g e o f p o s i t i o n .

Pl a i n t i f f         ma i n t a i n s       t ha t          Pa r k we s t ' s       de c i s i on          to      r e voke        hi s

p r i v i l e g e s wa s b a s e d o n 2 3 o f                      pl a i nt i f f ' s pa t i e nt ' s c ha r t s ,                wh i c h

we r e k n o wn t o Pa r k we s t                 at      t h e t i me o f          h i s r e a p p o i n t me n t .            W f i nd
                                                                                                                                 e

t h i s p o s i t i o n t o b e wi t h o u t                 me r i t .



          Th e d o c t r i n e o f e q u i t a b l e e s t o p p e l i s a n e q u i t a b l e r e me d y t h a t

i s de s i gne d t o pr e ve nt i nc ons i s t e nc y a nd f r a ud f r om r e s ul t i ng i n a n

i nj ur y.         W e n a p e r s o n h a s b e e n mi s l e a d b y t h e u n t r u t h p r o p o u n d e d b y
                    h

a not he r ,          a nd       ac t e d        to       hi s       d e t r i me n t         in      r e l i a nc e         upon      t he

mi s r e p r e s e n t a t i o n ,       t he      mi s l e a d i n g p a r t y wi l l               be      e s t opped t o s how

t ha t      t he     t r ue      f act s        ar e     c ont r a r y      to      t hos e        he       fi rst     pr opounded.

Ar t h u r    v.      La k e Ta n a s i          Vi l l a g e ,      I nc. ,      5 9 0 S. W 2 d 9 2 3 ( Te n n .
                                                                                            .                                     1979) ,

Co r i m,       I nc .     v.      Sa m Bl a i r           Co . ,     I nc . ,      721       S. W 2 d
                                                                                                  .           256      ( Te n n .     Ap p .

1986) ,       Du k e v .         Ho p p e r ,     4 8 6 S. W 2 d 7 4 4 ( Te n n .
                                                            .                                      Ap p .    1972) .



          Si n c e t h i s wa s a s u mma r y j u d g me n t a c t i o n , we mu s t t a k e a s t r u e

pl a i nt i f f ' s          a s s e r t i on          t ha t        Pa r k we s t ' s         c onduc t             in        r e voki ng

pl a i nt i f f ' s           pr i vi l e ge s            wa s        i nc ons i s t e nt             wi t h         hi s       ear l i er

r e a p p o i n t me n t        wi t h o u t     r e s t r i c t i ons .            Ho we v e r ,       e qui t a bl e         e s t oppe l

d o e s n o t a p p l y u n l e s s p l a i n t i f f d e t r i me n t a l l y r e l i e d u p o n Pa r k we s t ' s

a c t i ons .        Th i s t h e p l a i n t i f f h a s n o t                  s h o wn .        Pl a i n t i f f s t a t e s t h a t

" Pl a i n t i f f        d e t r i me n t a l l y         r el i ed        on       hi s      r e a p p o i n t me n t         wi t h o u t

                                                                      22
r e s t r i c t i o n s i n J u l y 1 9 9 1 a n d h e wa s i r r e p a r a b l y h a r me d a n d d a ma g e d

as    a    r e s ul t      of    Pa r k we s t ' s      s ubs e que nt          c ha nge        of   pos i t i on. "         Su c h

c u r s o r y a n d c o n c l u s o r y s t a t e me n t s d o n o t p r o v i d e s u f f i c i e n t e v i d e n c e

t ha t    p l a i n t i f f r e l i e d u p o n o r wa s d e t r i me n t a l l y h a r me d a s a r e s u l t

o f Pa r k we s t ' s a l l e g e d " c h a n g e o f p o s i t i o n . "                   W f i nd t ha t
                                                                                             e                       t he r e i s

n o t a s u f f i c i e n t b a s i s t o wa r r a n t a t r i a l o n t h i s i s s u e .                         " Es t o p p e l

i s not        f a vor e d a nd i t          i s t he bur de n of t he pa r t y s e e ki ng t o i nvoke

t h e e s t o p p e l t o p r o v e e a c h a n d e v e r y e l e me n t o f a n e s t o p p e l . "                        Bo k o r

v.   Ho l d e r ,    7 2 2 S. W 2 d 6 7 6 ,
                               .                        6 8 0 ( Te n n .     Ap p .     1986) .



                                  RES J UDI CATA/ COLLATERAL ESTOPPEL



          Th e    pl a i nt i f f ' s        f i na l    i s s ue     c onc e r ns       t he      a ppl i c a t i on of       r es

j u d i c a t a a n d / o r c o l l a t e r a l e s t o p p e l . Pl a i n t i f f c l a i ms , a n d Pa r k we s t

a d mi t s ,      t ha t        t he        Bo a r d      of        Di r e c t o r s      t ook        ac t i on      on       t he

r e c o mme n d a t i o n o f       t he pe e r         r e v i e w c o mmi t t e e t o r e v o k e p l a i n t i f f ' s

pr i vi l e ge s         wi t h o u t       gi vi ng      pl a i nt i f f       a      c ha nc e       to     r e s pond,        in

vi ol a t i on       of      Pa r k we s t ' s      b y l a ws .         Th e       Bo a r d ' s     a c t i on    wa s     l at er

r e s c i nde d,        a nd a he a r i ng t ook pl a c e .                     Pl a i n t i f f      c l a i ms   t ha t    t hi s

s e c ond he a r i ng s houl d not ha ve oc c ur r e d be c a us e i t s ubj e c t e d hi m t o

t he e qui va l e nt            of " pe e r r e vi e w doubl e j e opa r dy. "



          We     be l i e ve       t ha t      ne i t he r     t he       doct r i ne        of      r es   j udi c a t a      nor

c ol l a t e r a l      e s t oppe l    ha ve a ny a ppl i c a t i on t o t hi s                       case.          W al s o
                                                                                                                       e

n o t e t h a t b o t h d o c t r i n e s a p p l y t o f i n a l j u d g me n t s , a n d we f e e l t h a t

t h e a c t i o n o f t h e Pa r k we s t Bo a r d i n r e s c i n d i n g i t s p r e v i o u s d e c i s i o n

wa s n o t a f i n a l d e c i s i o n o n i t s p a r t , b u t wa s a c o n t i n u a t i o n o f t h e

or i gi na l     pr oc e e di ng t o c ur e a pr oc e dur a l                       de f e c t .

                                                                23
           As     t o doubl e j e opa r dy,            it     is      we l l - s e t t l e d l a w,      r equi r i ng no

di s c us s i on,       t ha t    doubl e j e opa r dy has no appl i c a t i on i n c i vi l                               cases

i nvol vi ng i ndi vi dua l s a s pa r t i e s a s oppos e d t o s t a t e a ge nc i e s .                                    Th e

c i vi l    c ount e r pa r t       i s t he doct r i ne of r e s j udi c a t a .



                     Th e d o c t r i n e o f r e s j u d i c a t a i s t h a t a n e x i s t i n g
           f i n a l j u d g me n t r e n d e r e d u p o n t h e me r i t s b y a c o u r t o f
           c o mp e t e n t  j ur i s di c t i on i s c onc l us i ve of t he r i ght s ,
           que s t i ons a nd f a c t s i n i s s ue a s t o t he pa r t i e s a nd t he i r
           p r i v i e s i n t h e s a me a c t i o n i n o t h e r j u d i c i a l t r i b u n a l s o f
           c onc ur r e nt j ur i s di c t i on.

Ph i l l i p s v .      GMC,      6 6 9 S. W 2 d 6 6 5 ( Te n n .
                                            .                                Ap p .    1984) .



           Th i s c a s e h a s n o t p r e v i o u s l y b e e n d i s p o s e d o f o n i t s me r i t s b y

a   c our t        of     c o mp e t e n t    j ur i s di c t i on,        he nc e ,     t he     doct r i ne         of      r es

j udi c a t a does not             a ppl y.



           Fo r    t he    r e a s ons       set   f or t h a bove,            t he    j u d g me n t    of    t he        t r i al

c o u r t i s a f f i r me d i n a l l r e s p e c t s .              Co s t s o f a p p e a l a r e t a x e d t o t h e

pl a i nt i f f / a ppe l l a nt .




                                                                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _
                                                                      Do n T. M M r r a y , J u d g e
                                                                                    c u



CONCUR:


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Ho u s t o n M Go d d a r d , Pr e s i d i n g J u d g e
                  .


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
He r s c h e l P. Fr a n k s , J u d g e




                                                             24
                                                 APPENDI X A

Pl a i nt i f f ' s   Al l e g a t i o ns   of   Vi o l a t i o ns   of   t he    By l a ws    of    Pa r kwe s t
Ho s pi t a l

1.       Pl a i n t i f f wa s n o t g i v e n n o t i c e o f p r o p o s e d a d v e r s e a c t i o n
         a g a i n s t h i m i n v i o l a t i o n o f t h e By l a ws p r i o r t o t h e i mme d i a t e
         t e r mi n a t i o n a n d r e v o c a t i o n o f h i s c l i n i c a l p r i v i l e g e s b y t h e MEC
         [ M d i c a l Ex e c u t i v e Co mmi t t e e ] a n d t h e Pa r k we s t Bo a r d o n J a n u a r y
             e
         24, 1992.

2.       Pl a i n t i f f wa s n o t g i v e n a n o p p o r t u n i t y f o r a h e a r i n g i n
         v i o l a t i o n o f t h e Fa i r He a r i n g Pl a n o f t h e By l a ws p r i o r t o t h e
         i mme d i a t e t e r mi n a t i o n a n d r e v o c a t i o n o f h i s p r i v i l e g e s o f
         J a nua r y 24, 1992.

3.       Th e Pa r k we s t Bo a r d p r e ma t u r e l y a n d i mp r o p e r l y a c t e d o n J a n u a r y
         24, 1992, on t he M              EC' s r e c o mme n d a t i o n a b s e n t a n y r e c o r d o f a
         h e a r i n g p r o c e e d i n g p u r s u a n t t o t h e r e q u i r e me n t s o f t h e Fa i r
         He a r i n g Pl a n o f t h e By l a ws .

4.       Th e r e wa s n o r e p o r t o r wr i t t e n d o c u me n t e v i d e n c i n g t h e a c t i o n    or
         b a s i s u p o n wh i c h t h e Pa r k we s t Bo a r d u n d e r t o o k c o n s i d e r a t i o n    of
         t h e r e c o mme n d a t i o n o f t h e M  EC f o r r e v o c a t i o n a n d t e r mi n a t i o n   of
         Pl a i n t i f f ' s  c l i ni c a l   pr i vi l e ge s   on J a nua r y 24,             1992,         in
         v i o l a t i o n o f t h e r e q u i r e me n t s o f t h e Fa i r He a r i n g Pl a n o f t          he
         By l a ws .

5.       Al l o f Pl a i n t i f f ' s r e q u e s t s f o r mi n u t e s , r e p o r t s , wr i t i n g s wi t h
         r e s p e c t t o t h e a c t i o n t a k e n b y t h i s Bo a r d o n J a n u a r y 2 4 , 1 9 9 2 o r
         t h e b a s i s f o r t h a t a c t i o n we r e d e n i e d a n d r e f u s e d .

6.       Th e s u mma r y s u s p e n s i o n o f a p h y s i c i a n u n d e r Ar t i c l e 8 . 2 - 1 o f t h e
         By l a ws wi t h o u t a h e a r i n g ma y o n l y o c c u r wh e n h e e x h i b i t s a
         de pe nde nc y on dr ugs or a l c ohol or be c a us e t he s a f e t y of l i f e of
         a pa t i e nt a nd i n t hi s hos pi t a l i s a t r i s k, a nd t he a c t i on t a ke n
         a g a i n s t Pl a i n t i f f , wh i c h wa s t h e e q u i v a l e n t o f a s u mma r y
         s u s p e n s i o n , wa s i mp r o p e r a n d u n s u b s t a n t i a t e d a n d i n c o mp l e t e
         v i o l a t i o n o f t h e By l a ws a n d Fa i r He a r i n g Pl a n o f t h e By l a ws .

7.       Th e By l a ws r e q u i r e t h a t a r e c o mme n d a t i o n f o r r e v o c a t i o n o f
         c l i ni c a l    pr i vi l e ge s    is     d e e me d a d v e r s e wh e n i t          ha s   be e n
         r e c o mme n d e d b y t h e M    EC a n d t h a t a p r a c t i t i o n e r a g a i n s t wh o m a n
         a d v e r s e a c t i o n h a s b e e n r e c o mme n d e d i s t o b e g i v e n p r i o r n o t i c e
         o f t h e a c t i o n wh i c h n o t i c e i s t o i n c l u d e t h e Pr a c t i t i o n e r ' s
         r i g h t t o a h e a r i n g p u r s u a n t t o t h e p r o v i s i o n s o f t h e me d i c a l
         s t a f f By l a ws a n d t h e Fa i r He a r i n g Pl a n .            Th i s wa s n o t d o n e .
         Pl a i n t i f f wa s n o t n o t i f i e d u n t i l a f t e r t h e M       EC a n d Pa r k we s t
         Bo a r d a l r e a d y h a d r e v o k e d a n d t e r mi n a t e d h i s p r i v i l e g e s a n d
         s t a f f a p p o i n t me n t o n J a n u a r y 2 4 , 1 9 9 2 .




                                                       25
8.    Pr i o r t o t h e a c t i o n wh i c h wa s t a k e n o n J a n u a r y 2 4 , 1 9 9 2 , t h e By -
      La ws a n d Fa i r He a r i n g Pl a n o f t h e By l a ws r e q u i r e d t h a t Pl a i n t i f f
      b e g i v e n n o t i c e o f h i s r i g h t t o a h e a r i n g wi t h t h e s u b s e q u e n t
      r i g h t t o a p p e a l t h e d e c i s i o n t o t h e Bo a r d o f Tr u s t e e s a s a n
      a ppe l l a t e body.        Th e Pa r k we s t Bo a r d ' s a c t i o n s o f J a n u a r y 2 4 ,
      1 9 9 2 v i o l a t e d t h e By l a ws b y i mp r o p e r l y i n v o l v i n g t h e Pa r k we s t
      Bo a r d o f Di r e c t o r s i n a d v e r s e a c t i o n c o n t r a r y t o Pl a i n t i f f ' s
      r i ght t o a pr i or due pr oc e s s he a r i ng.

9.    Th e i mp a r t i a l i t y o f t h e M         EC a n d t h e Pa r k we s t         Bo a r d wa s
      c o mp r o mi s e d b y v i r t u e o f i t s p r e ma t u r e a c t i o n o n J a n u a r y 2 4 ,
      1 9 9 2 , b e c a u s e o f a f a i l u r e t o f o l l o w t h e r e q u i r e me n t s o f t h e
      By l a ws a n d Fa i r He a r i n g Pl a n a n d t h e M        EC t a i n t e d t h e Pa r k we s t
      Bo a r d wi t h u n d u e p r e j u d i c i a l b i a s wh i c h r e n d e r e d i t i mp o s s i b l e
      f o r Pa r k we s t o r i t s Bo a r d t o f a i r l y p r o c e e d i n a s e c o n d d e c i s i o n
      o n t h e s a me c h a r g e s .       Al l o f t h e s u b s e q u e n t c h a r g e s a g a i n s t
      Pl a i n t i f f we r e t a i n t e d wi t h p r e j u d i c i a l b i a s a n d a r e f a t a l l y
      f l a we d p r o c e d u r a l l y .

10.   Ar t i c l e 8 . 1 - 2 o f t h e By l a ws r e q u i r e s t h a t a l l r e q u e s t s f o r
      c o r r e c t i v e a c t i o n a g a i n s t a Pr a c t i t i o n e r s h a l l b e i n wr i t i n g a n d
      s u b mi t t e d t o t h e M        EC a t t h e c o mme n c e me n t o f a n y a t t e mp t t o
      i n s t i t u t e c o r r e c t i v e a c t i o n a g a i n s t Pl a i n t i f f , a n d s u p p o r t e d b y
      r e f e r e n c e t o t h e s p e c i f i c a c t i v i t i e s o r c o n d u c t wh i c h c o n s t i t u t e
      t he gr ound f or t he r e que s t .                      Th i s wa s n o t d o n e .           Bo t h t h e
      i ni t i a l a c t i on of J a nua r y 24, 1992, a nd t he s ubs e que nt a c t i on,
      v i o l a t e d t h e s e p r o v i s i o n s o f t h e By l a ws .             Th e r e n e v e r wa s a
      r e q u e s t f o r c o r r e c t i v e a c t i o n wh i c h me t t h e r e q u i r e me n t s o f t h e
      By l a ws .

11.   Co r r e c t i v e a c t i o n s o u g h t a g a i n s t Pl a i n t i f f wa s n o t i n i t i a t e d b y
      t he M    EC, t h e CEO o r t h e Pa r k we s t Bo a r d a s r e q u i r e d b y Ar t i c l e
      8 . 1 - 1 o f t h e By l a ws .        Th i s Ar t i c l e d e l i n e a t e s t h e o n l y p a r t i e s
      wh o ma y i n i t i a t e s u c h c o r r e c t i v e a c t i o n .        I ns t e a d t he a c t i on,
      c u l mi n a t i n g i n r e v o c a t i o n o f t h e Pl a i n t i f f ' s p r i v i l e g e s , wa s
      i n i t i a t e d b y a n Ad Ho c Co mmi t t e e f r o m t h e Su r g i c a l Pa t i e n t Ca r e
      Ev a l u a t i o n Co mmi t t e e wh i c h wa s n o t a u t h o r i z e d , a n d i s n o t a
      p a r t y a u t h o r i z e d u n d e r t h e By l a ws t o i n i t i a t e s u c h c h a r g e s .

12.   No r e q u e s t f o r c o r r e c t i v e a c t i o n wa s r e p o r t e d t o t h e Ch i e f            of
      Su r g e r y a s r e q u i r e d b y Ar t i c l e 8 . 1 - 3 o f t h e By l a ws .

13.   As r e q u i r e d b y Ar t i c l e 8 . 1 - 3 o f t h e By l a ws , t h e r e wa s n o
      i nve s t i ga t i on c onduct e d of a r e que s t f or c or r e c t i ve a c t i on by
      t h e Ch i e f o f Su r g e r y a n d s i n c e t h e r e wa s n o r e q u e s t f o r
      c o r r e c t i v e a c t i o n , t h e Ch i e f o f Su r g e r y c o u l d n o t h a v e a p p o i n t e d
      a n Ad Ho c Co mmi t t e e t o i n v e s t i g a t e a s r e q u i r e d b y Ar t i c l e 8 . 1 - 3 .

14.   Th e Ad Ho c Co mmi t t e e wa s s e l e c t e d p r i o r t o                    a ny r e que s t f or
      c o r r e c t i v e a c t i o n e v e r b e i n g ma d e a g a i n s t Pl         a i nt i f f , a nd i n
      a d v a n c e o f a n d i n a n t i c i p a t i o n o f t h e c o mmi t t e e     me e t i n g i n wh i c h
      t he de c i s i on t o r e vi e w " t r e nde d c a s e s . "        Th e r e      i s no pr ovi s i on


                                                      26
      i n t h e By l a ws f o r a n i n v e s t i g a t i o n           of    t hi s    t ype ,    a bs e nt     a
      r e que s t f or c or r e c t i ve a c t i on.

15.   No r e p o r t o f t h e Ch i e f o f Su r g e r y o r a n Ad Ho c Co mmi t                              t ee
      ( a p p o i n t e d b y t h e Ch i e f o f Su r g e r y ) wa s ma d e t o t h e M       EC wi t          hi n
      t hi r t y ( 30) da ys of r e c e i pt of t he r e que s t f or c or r e c t i ve a c t                  i on
      a s r e q u i r e d b y Ar t i c l e 8 . 1 - 3 o f t h e By l a ws a b s e n t wh i c h                    no
      c o r r e c t i v e a c t i o n i s t i me l y a n d t h u s v i o l a t e s t h e By l a ws .

16.   Si n c e t h e Ad Ho c Co mmi t t e e wa s n o t d u l y a p p o i n t e d a n d d i d n o t
      f i l e a n y r e p o r t wi t h i n t h i r t y ( 3 0 ) d a y s o f r e c e i p t o f a r e q u e s t
      f or c or r e c t i ve a c t i on, t he M         EC d i d n o t h a v e a u t h o r i t y t o t a k e
      a n y a c t i o n o n t h e J a n u a r y 2 0 , 1 9 9 2 , r e p o r t o f t h e i mp r o p e r l y
      c o n s t i t u t e d AHC, wh i c h r e p o r t a l s o wa s n o t f i l e d wi t h i n t h i r t y
      ( 3 0 ) d a y s f r o m t h e d a t e t h e AHC b e g a n i t s i n v e s t i g a t i o n a s
      r e q u i r e d b y a n d i n v i o l a t i o n o f Ar t i c l e 8 . 1 - 3 o f t h e By l a ws .
      An y a d v e r s e a c t i o n a g a i n s t Pl a i n t i f f b y t h e MEC b a s e d u p o n s u c h
      u n t i me l y a n d u n a u t h o r i z e d r e p o r t o f t h e AHC wa s i n v i o l a t i o n o f
      Ar t i c l e 8 . 1 - 4 o f t h e By l a ws , a n d wa s u n a u t h o r i z e d .

17.   Ar t i c l e 2 . 1 o f t h e Fa i r He a r i n g Pl a n wa s b r e a c h e d a n d v i o l a t e d
      b e c a u s e t h e Ho s p i t a l a n d me d i c a l s t a f f f a i l e d t o c o n v e n e t h e M y
                                                                                                           a
      1 6 - 1 7 h e a r i n g wi t h i n t h e t h i r t y ( 3 0 ) d a y t i me l i mi t f r o m t h e
      d a t e t h a t Pl a i n t i f f r e q u e s t e d a h e a r i n g o n Fe b r u a r y 1 4 , 1 9 9 2 .

18.   Th e l e t t e r o f t h e Pa r k we s t Bo a r d o f Di r e c t o r s t o Pl a i n t i f f d a t e d
      Fe b r u a r y 3 , 1 9 9 2 , wh i c h r e v o k e s t h e a c t i o n o f t h e Pa r k we s t Bo a r d
      t a ke n on J a nua r y 24, 1992, a s s e r t e d t ha t t he M                    EC wa s a c t i n g
      p u r s u a n t t o Ar t i c l e 8 . 1 - 4 ( b ) o f t h e By l a ws i n r e c o mme n d i n g
      r e v o c a t i o n o f Pl a i n t i f f ' s p r i v i l e g e s o n J a n u a r y 2 3 , 1 9 9 2 .
      Ar t i c l e 8 . 1 - 4 ( b ) o f t h e By l a ws wa s v i o l a t e d b e c a u s e t h e r e wa s n o
      d e p a r t me n t r e p o r t c o n f o r mi n g t o t h e r e q u i r e me n t s o f t h e By l a ws
      u p o n wh i c h t h e M      EC c o u l d h a v e p r o p e r l y a c t e d .    Th e s u b s e q u e n t
      a dve r s e a c t i on of t he M           EC wa s i n v i o l a t i o n o f t h e By l a ws a n d
      Fa i r He a r i n g Pl a n o f t h e By l a ws .

19.   Ar t i c l e 8 . 1 - 4 o f t h e By l a ws wa s a l s o v i o l a t e d b e c a u s e t h e a c t i o n
      t a ke n by t he M     EC o n J a n u a r y 2 3 , 1 9 9 2 wa s n o t r e p o r t e d i n wr i t i n g
      t o t h e Su r g e r y De p a r t me n t a s r e q u i r e d .

20.   Th e l e t t e r o f t h e Pa r k we s t Bo a r d o f Di r e c t o r s t o Pl a i n t i f f o f
      Fe b r u a r y 3 ,      1992,         i mp r o p e r l y i n v o k e s p r o v i s i o n s r e q u i r i n g
      Pl a i n t i f f t o e x e r c i s e h i s p r o c e d u r a l r i g h t s i n s p i t e o f t h e f a c t
      t h a t t h e Ho s p i t a l h a s f a i l e d t o c o mp l y wi t h t h e By - La ws .                Th e
      l e t t e r s t a t e s t he a dve r s e a c t i on of t he M              EC wa s b a s e d u p o n " a
      wr i t t e n r e p o r t b y a n Ad Ho c Co mmi t t e e a p p o i n t e d b y t h e Su r g i c a l
      Pa t i e n t Ca r e Ev a l u a t i o n Co mmi t t e e . "            Th e r e wa s n o c o r r e c t i v e
      a c t i on r e que s t         u p o n wh i c h t h e M         EC c o u l d ,       or    di d,     act .
      I n s i s t e n c e t h a t Pl a i n t i f f p u r s u e h i s h e a r i n g r e me d i e s wa s
      t h e r e f o r e i n v i o l a t i o n o f t h e By l a ws a n d t h e Fa i r He a r i n g Pl a n .
      Th e a c t i o n r e s c i n d i n g t h e Bo a r d ' s r e v o c a t i o n v o t e c o n s t i t u t e d
      f i n a l a c t i o n o n t h e r e c o mme n d a t i o n o r [ s i c ] t h e M      EC.    Th e r e wa s
      n o s u b s e q u e n t r e c o mme n d a t i o n o r a c t i o n o f t h e M   EC. Co n t i n u a t i o n
      o f t h e Pr o c e s s wa s n o t b a s e d o n a n y p e n d i n g r e c o mme n d a t i o n



                                                     27
      c ons t i t ut i ng a dve r s e a c t i on and t he r e f or e c ont i nua t i on of a c t i on
      a g a i n s t Pl a i n t i f f wa s i mp r o p e r .

21.   Th e Pa r k we s t Bo a r d o f Di r e c t o r s ' r e v o c a t i o n o n Fe b r u a r y 3 , 1 9 9 2 ,
      o f i t s e a r l i e r i mp r o p e r a d v e r s e a c t i o n o f J a n u a r y 2 4 , 1 9 9 2 , d i d
      n o t c u r e t h e v i o l a t i o n s a n d b r e a c h e s o f t h e By l a ws wh i c h h a d
      a l r e a d y o c c u r r e d , n o r d i d i t c u r e t h e d a ma g e t o Pl a i n t i f f ' s
      p r a c t i c e c a u s e d b y t h e p r e v i o u s wr o n g f u l a n d u n l a wf u l s u mma r y
      s us pe ns i on by t he M       EC a n d t h e Pa r k we s t Bo a r d .

22.   Th e f i v e me mb e r Ad Ho c Co mmi t t e e e x c e e d e d t h e s c o p e o f i t s
      a p p o i n t me n t b y n o t l i mi t i n g i t s r e v i e w s o l e l y t o a l l p r e v i o u s l y
      " t r e n d e d " c a s e s , o f wh i c h t h e r e we r e o n l y t h r e e .       I f t h e He l e n
      Pa r k e r c a s e we r e i n c l u d e d , t h e r e wo u l d h a v e b e e n f o u r s u c h
      cas es .         Th e e x t e n s i o n o f t h e i r r e v i e w t o a l l c a s e s wh i c h h a d
      b e e n i d e n t i f i e d i n t h e Qu a l i t y As s u r a n c e p r o c e s s , b u t n o t
      " t r e nd e d" , wa s n o t a u t h o r i z e d . Th e Ad Ho c Co mmi t t e e a l s o h a d n o
      a u t h o r i t y f r o m t h e De p a r t me n t o f Su r g e r y o r a n y o t h e r p r o p e r l y
      c o n s t i t u t e d b o d y t o b r i n g c h a r g e s o r ma k e r e c o mme n d a t i o n s f o r
      s a n c t i o n s a g a i n s t Pl a i n t i f f , n o r we r e t h e y a u t h o r i z e d t o d o s o
      u n d e r t h e By l a ws .

23.   Pl a i n t i f f ' s r i g h t t o b e t r e a t e d f a i r l y wa s v i o l a t e d b y d e n i a l o f
      h i s r e q u e s t f o r mi n u t e s ,         t a pe s ,    o r o t h e r d o c u me n t s wh i c h
      me mo r i a l i z e d t h e Ad Ho c Co mmi t t e e ' s d e l i b e r a t i o n s .

24.   Pl a i n t i f f wa s n o t f u r n i s h e d a c o p y o f t h e AHC' s J a n u a r y 2 0 ,
      1 9 9 2 , r e p o r t u n t i l p r o v i d e d b y t h e h o s p i t a l ' s a t t o r n e y o n Ap r i l
      23, 1992.           Th e AHC me t wi t h Pl a i n t i f f o n l y o n c e , o n J a n u a r y 9 ,
      1 9 9 2 , a t wh i c h t i me o n l y t h r e e c a s e s we r e d i s c u s s e d , t wo o f
      wh i c h t h e y a d v i s e d p r e s e n t e d n o p r o b l e ms .        Th e r e p o r t a d o p t e d
      e l e ve n ( 11) da ys l a t e r a nd pr e s e nt e d t o t he M             EC wa s k e p t s e c r e t
      f r o m t h e Pl a i n t i f f .          Th e a c t i o n o f t h e M        EC a n d i mme d i a t e
      s u b s e q u e n t a c t i o n o f t h e Bo a r d o f Di r e c t o r s o c c u r r e d wi t h o u t
      Pl a i n t i f f b e i n g g i v e n n o t i c e a s r e q u i r e d , n o r wa s t h e r e a n y
      a t t e mp t a t s u b s t a n t i a l c o mp l i a n c e wi t h t h e p o s i t i v e r e q u i r e me n t s
      o f t h e By l a ws .

25.   Th e a l l e g e d n o t i c e o f t h e h e a r i n g f r o m Pa r k we s t ' s a t t o r n e y ,
      d a t e d M r c h 2 6 , 1 9 9 2 , v i o l a t e s t h e Fa i r He a r i n g Pl a n i n t h a t i t
                   a
      f a i l s t o c o n t a i n a " c o n c i s e s t a t e me n t " o f Pl a i n t i f f ' s a l l e g e d
      a c t s o r o mi s s i o n s , f a i l s t o c o n t a i n a l i s t b y n u mb e r o f t h e
      s pe c i f i c or r e pr e s e nt a t i ve pa t i e nt r e c or ds a nd ques t i ons a nd/ or
      o t h e r r e a s o n s o r s u b j e c t ma t t e r f o r mi n g t h e b a s i s f o r t h e
      r e c o mme n d e d a d v e r s e a c t i o n o f t h e MEC a s r e q u i r e d b y Ar t i c l e I I
      o f t h e Fa i r He a r i n g Pl a n .

26.   Th e      hos pi t a l ' s      a t t or ne y   r e pr e s e nt e d,     c ouns e l e d,     a dvi s e d,
      c o mmu n i c a t e d , a n d me t wi t h t h e h o s p i t a l Ad mi n i s t r a t o r , me mb e r s
      of t he M        EC ( t h e c h a r g i n g p a r t y ) , t h e Ad Ho c Co mmi t t e e ( t h e
      p r o s e c u t o r s ) , t h e He a r i n g Pa n e l ( t h e i n i t i a l d e c i s i o n ma k e r s ) ,
      a n d t h e Pa r k we s t Bo a r d o f Di r e c t o r s ( t h e d e c i s i o n ma k e r s o n
      a ppe a l ) .          By t h i s mu l t i p l e r e p r e s e n t a t i o n b y t h e Pa r k we s t
      a t t o r n e y s , o f wh i c h Pa r k we s t wa s a wa r e , Pa r k we s t v i o l a t e d t h e
      f u n d a me n t a l s o f f a i r n e s s a n d t a i n t e d t h e p r o c e s s wi t h u n d u e b i a s


                                                      28
      i n v i o l a t i o n o f t h e a r t i c u l a t e d p u r p o s e s o f t h e By l a ws a n d t h e
      Fa i r He a r i n g Pl a n .

27.   Pa r k we s t r e v e r s e d i t s e a r l i e r r e p r e s e n t a t i o n t h a t Pl a i n t i f f
      wo u l d b e a l l o we d t o b e r e p r e s e n t e d a t t h e h e a r i n g b y h i s
      a t t o r n e y s , t h a t a t t o r n e y s mu s t b e i n v o l v e d t h r o u g h o u t t h e
      p r o c e e d i n g a n d t h a t h e wo u l d h a v e t h e r i g h t t o t a k e p r o o f o f
      wi t n e s s e s b y d e p o s i t i o n .     Fa i l u r e t o p e r mi t Pl a i n t i f f t o
      e xe r c i s e t he s e r i ght s a f t e r i ni t i a l l y a gr e e i ng t o t he m vi ol a t e s
      Se c t i o n s 3 . 4 a n d 3 . 5 o f t h e Fa i r He a r i n g Pl a n a n d Se c t i o n 8 . 2 o f
      t h e Fa i r He a r i n g Pl a n .

28.   I t wa s b a s i c a l l y u n f a i r a n d a v i o l a t i o n o f Pl a i n t i f f ' s d u e
      pr oc e s s r i ght s t o pr ohi bi t hi s a t t or ne ys e ve n t o be on s i t e a t
      t h e Ho s p i t a l o u t s i d e o f t h e h e a r i n g r o o m s o t h a t h e c o u l d
      c ons ul t      wi t h t h e m a f t e r    h e wa s d e n i e d t h e r i g h t       t o be
      r e pr e s e nt e d i n t he       he a r i ng or      ha ve    t he m a va i l a bl e     f or
      c ons ul t a t i on i n t he he a r i ng.

29.   Pl a i n t i f f ma d e r e p e a t e d r e q u e s t s t h a t t h e Pa r k we s t me d i c a l s t a f f
      n o t i f y h i m o f p a t i e n t s p e c i f i c c h a r g e s o r d e f i c i e n c i e s wh i c h
      n e v e r wa s p r o p e r l y d o n e i n v i o l a t i o n o f Ar t i c l e I I o f t h e Fa i r
      He a r i n g Pl a n o f t h e By l a ws .

30.   Pa r k we s t v i o l a t e d t h e n o t i c e r e q u i r e me n t s i n t h e By l a ws b y
      a t t e mp t i n g t o a d d a n a d d i t i o n a l c h a r g e r e g a r d i n g a n o c c u r r e n c e
      i nvol vi ng a n i nc i de nt               r e por t      da t e d M r c h 20,
                                                                             a                 1992,       f or
      d e t e r mi n a t i o n b y t h e He a r i n g Pa n e l , wh i c h c h a r g e h a d n o t b e e n
      pr e vi ous l y pr e s e nt e d t o t he M           EC.        Su c h a c t i o n a l s o v i o l a t e s
      Se c t i o n s 8 . 1 - 1 , 8 . 1 - 2 , 8 . 1 - 3 , 8 . 1 - 4 , a n d 8 . 1 - 5 o f t h e By l a ws a n d
      t h e Fa i r He a r i n g Pl a n .

31.   Pa r k we s t    v i o l a t e d Pl a i n t i f f ' s r i g h t s i n r e f u s i n g t o t e l l
      Pl a i n t i f f wh o o r wh a t wi t n e s s e s wo u l d b e c a l l e d b y Pa r k we s t t o
      t e s t i f y.

32.   Pa r k we s t v i o l a t e d Pl a i n t i f f ' s r i g h t s i n r e f u s i n g t o n o t i f y
      Pl a i n t i f f a s t o h o w ma n y wi t n e s s e s wo u l d b e c a l l e d b y Pa r k we s t
      t o t e s t i f y.

33.   Pa r k we s t r e q u i r e d t h r o u g h i t s a t t o r n e y a n d r e p r e s e n t a t i v e t h a t
      a l l p r o o f a t t h e h e a r i n g b e r e s t r i c t e d t o l i v e wi t n e s s e s i n
      v i o l a t i o n o f Ar t i c l e 3 . 5 o f t h e Fa i r He a r i n g Pl a n o f t h e By l a ws
      wh i c h p r o v i d e d t h a t " a n y r e l e v a n t ma t t e r u p o n wh i c h r e s p o n s i b l e
      p e r s o n s c u s t o ma r i l y r e l y i n t h e c o n d u c t o f s e r i o u s a f f a i r s s h a l l
      b e a d mi t t e d r e g a r d l e s s o f a d mi s s i b i l i t y o f s u c h e v i d e n c e i n a
      c o u r t o f l a w. " Un d e r t h e By l a ws a n y f o r m o f wr i t t e n o r r e c o r d e d
      ma t e r i a l     wa s t o b e a d mi t t e d ,            wh i c h r i g h t    wa s d e n i e d t o
      Pl a i n t i f f .    Ce r t a i n l y t h e h o s p i t a l u t i l i z e d me d i c a l c h a r t s a n d
      o t h e r wr i t t e n d a t a c o n t a i n i n g o b s e r v a t i o n s a n d o p i n i o n s o f
      v a r i o u s p e o p l e wi t h o u t r e q u i r i n g t h e m t o b e p r e s e n t t o t e s t i f y .

34.   On c e a t t o r n e y s we r e p r o h i b i t e d f r o m p a r t i c i p a t i n g i n t h e h e a r i n g
      p r o c e s s , Pa r k we s t v i o l a t e d t h i s r u l i n g b y e x p a r t e c o n t a c t
      b e t we e n t h e a t t o r n e y r e p r e s e n t i n g t h e h o s p i t a l a n d me mb e r s o f


                                                      29
      t h e He a r i n g Pa n e l , wh i c h c o mmu n i c a t i o n o r c o n t a c t                  oc c ur r e d
      be f or e a nd a f t e r t he he a r i ng.              Ex p a r t e c o n t a c t                l i k e wi s e
      o c c u r r e d wi t h r e s p e c t t o t h e Bo a r d o f Di r e c t o r s .

35.   Pa r k we s t a n d i t s M d i c a l Ex e c u t i v e Co mmi t t e e e r r e d a n d v i o l a t e d
                                      e
      Pl a i n t i f f ' s r i g h t s a n d v i o l a t e d t h e s p i r i t a n d i n t e n t o f Se c t i o n
      2 . 3 - 3 o f t h e Fa i r He a r i n g Pl a n b y a p p o i n t i n g o r t h o p e d i c s u r g e o n s
      t o t h e Ad Ho c Co mmi t t e e wh o we r e c o mp e t i t o r s o f Pl a i n t i f f .

36.   Pa r k we s t       a nd      it   s     M di c a l
                                                 e              Ex e c u t i v e    Co mmi t t e e     vi ol a t e d
      Pl a i n t i f f ' s r i g h t s    a nd vi ol a t e d    t h e s p i r i t a n d i n t e n t o f Se c t i o n
      2 . 3 - 3 o f t h e Fa i r         He a r i n g Pl a n    b y a l l o wi n g o r t h o p e d i c s u r g e o n s
      i n c o mp e t i t i o n wi t      h Pl a i n t i f f t   o a c t a s me mb e r s o f t h e He a r i n g
      Pa n e l .

37.   Pa r k we s t t a i n t e d t h e p r o c e s s wi t h b i a s a n d c o n f l i c t a n d v i o l a t e d
      t h e s p i r i t a n d i n t e n t o f Se c t i o n 2 . 3 - 3 o f t h e Fa i r He a r i n g Pl a n
      b y a p p o i n t i n g t o t h e He a r i n g Pa n e l , t h e i n i t i a l d e c i s i o n ma k e r s ,
      p h y s i c i a n s wh o s e p r a c t i c e g r o u p p a r t n e r s we r e a l s o me mb e r s o f
      t he      Ad       Ho c   Co mmi t t e e     wh i c h    wa s      t he   i nve s t i ga t or y      a nd
      pr os e c ut or i a l body.

38.   Pa r k we s t t a i n t e d t h e p r o c e s s wi t h b i a s a n d c o n f l i c t o f i n t e r e s t
      a n d v i o l a t e d t h e s p i r i t a n d i n t e n t o f Se c t i o n 2 . 3 - 3 o f t h e Fa i r
      He a r i n g Pl a n b y a p p o i n t i n g p h y s i c i a n s t o a c t a s me mb e r s o f t h e
      He a r i n g Pa n e l , t h e i n i t i a l d e c i s i o n ma k e r s , wh o s e p r a c t i c e g r o u p
      p a r t n e r s we r e a l s o me mb e r s o f t h e M        EC, t h e c h a r g i n g b o d y wh o s e
      r e c o mme n d a t i o n i n i t i a t e d t h e p r o c e e d i n g .

39.   Pa r k we s t       f a i l e d t o f o l l o w t h e c o n f i d e n t i a l i t y r e q u i r e me n t s
      e xc e pt t o       a s s e r t t h e m t o k e e p i n f o r ma t i o n , v i t a l t o Pl a i n t i f f ' s
      de f e ns e ,      s e c r e t a nd unava i l a bl e t o hi m by as s e r t i ng t ha t t he
      d o c u me n t s     we r e p r i v i l e g e d .

40.   Pa r k we s t v i o l a t e d t h e s p i r i t , i n t e n t a n d p r o v i s i o n s o f Se c t         i on
      3 . 9 o f t h e Fa i r He a r i n g Pl a n b y f a i l i n g t o g r a n t Pl a i n t i f                  f' s
      t i me l y r e q u e s t f o r p o s t p o n e me n t o f t h e h e a r i n g b a s e d u p o n            t he
      a ddi t i on of t he 23r d pat i e nt c a s e j us t pr i or t o t he s t a r t of                         t he
      he a r i ng.      Pa r k we s t f a i l e d t o g i v e t h e s e v e n d a y r e q u i r e d n o t        i ce
      a s t o i n c l u s i o n o f t h i s p a t i e n t c a s e . Th e r e wa s n o n o t i c e g i            ve n
      a s t o t hi s pa t i e nt c ha r t .                Th e r e f o r e , t h e 3 0 d a y n o t              i ce
      p r o v i s i o n o f HCQI A wa s v i o l a t e d .

41.   Pa r k we s t v i o l a t e d t h e s p i r i t , i n t e n t a n d p r o v i s i o n s o f Se c t i o n
      3 . 9 o f t h e Fa i r He a r i n g Pl a n b y f a i l i n g t o g r a n t Pl a i n t i f f ' s
      t i me l y r e q u e s t f o r p o s t p o n e me n t o f t h e h e a r i n g b a s e d u p o n t h e
      i n c l u s i o n o f n e w,         di f f e r e nt     a nd a ddi t i ona l        c ha r ge s f i r s t
      i d e n t i f i e d t o Pl a i n t i f f i n t h e 1 9 - p a g e s u mma r y f i l e d o n t h e
      f i r s t d a y o f t h e h e a r i n g . Ne i t h e r t h e s e v e n d a y n o t i c e r e q u i r e d
      b y t h e By l a ws n o r t h e 3 0 d a y n o t i c e r e q u i r e d b y HCQI A we r e
      gi ve n.        Th e s e n o t i c e r e q u i r e me n t s we r e v i o l a t e d .

42.   Th e h o s p i t a l u s e d me d i c a l r e c o r d s o f M d i c a i d p a t i e n t s a g a i n s t
                                                                    e
      Pl a i n t i f f i n v i o l a t i o n o f T. C. A. § § 1 0 - 7 - 5 0 4 a n d T. C. A. § 6 8 - 1 1 -
      305( c ) a nd i n vi ol a t i on of t he pa t i e nt s ' s pe c i f i c r e f us a l t o


                                                        30
      gr a nt c ons e nt f or t he us e of t he i r r e c or ds i n a ny adve r s e a c t i on
      a g a i n s t Pl a i n t i f f .

43.   Pa r k we s t v i o l a t e d Pl a i n t i f f ' s r i g h t s b y u s i n g t h e me d i c a l
      r e c or ds a nd cha r t s of hi s pa t i e nt s a ga i ns t hi m a f t e r t hos e
      p a t i e n t s h a d s p e c i f i c a l l y i n wr i t i n g wi t h d r a wn t h e i r c o n s e n t f o r
      u s e o f t h e i r r e c o r d s a n d f i l e d wr i t t e n o b j e c t i o n s t o t h e u s e o f
      t h e i r r e c o r d s i n a n y a d v e r s e a c t i o n a g a i n s t Pl a i n t i f f .     Le t t e r s
      f r o m 1 4 p a t i e n t s we r e r e c e i v e d b y Pa r k we s t r e f u s i n g t o g r a n t o r
      g i v e a n y a u t h o r i t y t o t h e h o s p i t a l t o u s e t h a t p a t i e n t ' s me d i c a l
      r e c or ds f or a ny pur pos e t o t a ke a dve r s e a c t i on.                         Th e u s e o f
      t h e s e p a t i e n t s ' r e c o r d s wi t h o u t t h e c o n s e n t o f t h e p a t i e n t s a n d
      c o n t r a r y t o t h e p a t i e n t s ' o b j e c t i o n s wa s a v i o l a t i o n o f t h e
      i mp l i e d c o n d i t i o n o f t h e c o n t r a c t b e t we e n Pl a i n t i f f a n d h i s
      p a t i e n t t h a t n o c o n f i d e n t i a l i n f o r ma t i o n g a i n e d t h r o u g h t h e
      r e l a t i o n s h i p wo u l d b e r e l e a s e d wi t h o u t t h e p a t i e n t ' s p e r mi s s i o n .
      Ne i t h e r Pa r k we s t n o t t h e M       EC h a d a u t h o r i z a t i o n f r o m a n y o f t h e
      22 or 23 pat i e nt s i nvol ve d i n t he f oc us e d r e vi e w t o us e t hos e
      p a t i e n t s ' me d i c a l r e c o r d s i n a n y p r o c e e d i n g a g a i n s t Pl a i n t i f f ,
      a n d t h e u s e o f t h o s e r e c o r d s b y Pa r k we s t wa s i mp r o p e r a n d
      una ut hor i z e d.

44.   Pa r k we s t a s s i s t e d , e n c o u r a g e d , a n d a l l o we d t h e AHC t o g o b e y o n d
      i t s i n s t r u c t i o n a n d i t s p r e s u me d a u t h o r i t y f o r e x i s t e n c e wh e n
      t h e AHC r e v i e we d 1 9 o f Pl a i n t i f f ' s Qu a l i t y As s u r a n c e Ch a r t s
      wh i c h h a d n o t b e e n t r e n d e d . Th e AHC' s a u t h o r i z a t i o n , i f a n y , t o
      c o n d u c t a n i n v e s t i g a t i o n , wa s l i mi t e d t o a " f o c us e d r e vi e w" o f
      " pr e vi ous l y        t r e nde d"        cas es.           Th e     AHC     vi ol a t e d    t ha t
      a ut hor i z a t i on.

45.   Th e AHC u n d e r t o o k a n i n v e s t i g a t i o n wi t h o u t t h e r e b e i n g a r e q u e s t
      f o r c o r r e c t i v e a c t i o n i n wr i t i n g , a s r e q u i r e d t o d e t a i l t h e
      s pe c i f i c a c t i vi t i e s or c onduct c ons t i t ut i ng t he gr ounds f or t he
      r e q u e s t , a s r e q u i r e d b y Se c t i o n 8 . 1 - 2 o f t h e By l a ws .          Th e o n l y
      d e s c r i p t i o n t h e AHC h a d a s t o " t h e ma t t e r " t o b e i n v e s t i g a t e d
      wa s t o r e v i e w " p r e v i o u s l y t r e n d e d " c a s e s ; t h e r e f o r e , t h e r e v i e w
      a c t u a l l y c o n d u c t e d wa s i n e x c e s s o f             t he onl y not i c e or
      i n s t r u c t i o n t h e AHC h a d a s t o t h e ma t t e r t o b e r e v i e we d .                Th e
      AHC' s a c t i o n v i o l a t e d t h e s p i r i t a n d i n t e n t o f Se c t i o n 8 . 1 - 3 o f
      t h e By l a ws .

46.   Pa r k we s t v i o l a t e d t h e h e a r i n g p r e r e q u i s i t e s o f t h e Fa i r He a r i     ng
      Pl a n i n Ar t i c l e I I b y a d d i n g a 2 3 r d p a t i e n t c h a r t , t h e He l                en
      Pa r k e r c h a r t , l e s s t h a n s e v e n ( 7 ) d a y s p r i o r t o t h e d a t e o f t          he
      he a r i ng a nd i n vi ol a t i on of                  t he s e ve n ( 7)           da ys '  not i       ce
      r e q u i r e me n t t o Pl a i n t i f f o f t h e c h a r g e s a g a i n s t h i m a s r e q u i r     ed
      u n d e r Ar t i c l e I I o f t h e Fa i r He a r i n g Pl a n o f t h e By l a ws .

47.     Th e Ch a i r ma n o f t h e He a r i n g Pa n e l k n e w t h a t n o a d v e r s e t r e n d s
      e x i s t e d i n t h e s e t h r e e t r e n d e d c a s e s r e v i e we d b y t h e Ad Ho c
      Co mmi t t e e a n d t h a t n o a d v e r s e a c t i o n wo u l d h a v e b e e n wa r r a n t e d
      on t he ba s i s of t hos e t hr e e t r e nde d c a s e s .

48.   Pa r k we s t v i o l a t e d t h e c r e d e n t i a l l i n g p r o c e s s a n d r e a p p o i n t me n t
      r e v i e w p r o c e s s o f t h e By l a ws b y a d v i s i n g t h e AHC o r t h e M             EC o r


                                                      31
      t h e He a r i n g Pa n e l t o c o n s i d e r ma t t e r s o r i n c i d e n t s r e l a t i n g t o
      p a t i e n t c h a r t s t h a t p r e d a t e d Pl a i n t i f f ' s l a s t a p p o i n t me n t t o t h e
      me d i c a l s t a f f o n J u l y 3 1 , 1 9 9 1 .

49.   Pa r k we s t v i o l a t e d t h e Fa i r He a r i n g Pl a n a n d t h e c r e d e n t i a l l i n g
      a n d r e a p p o i n t me n t p r o v i s i o n s o f t h e By l a ws b y a l l o wi n g t h e
      Qu a l i t y As s u r a n c e c o o r d i n a t o r , t h e AHC, t h e M      EC, o r t h e He a r i n g
      Pa n e l t o u s e s t a l e , s t o c k p i l e d Qu a l i t y As s u r a n c e ma t t e r s a n d
      me d i c a l r e c o r d s f r o m a p e r i o d o f ma n y p r i o r y e a r s a n d t h e n
      u t i l i z e t h e m i n a " s t a c k e d d e c k " f a s h i o n a g a i n s t Pl a i n t i f f i n a
      p r e a r r a n g e d p l a n t o r e mo v e h i s s t a f f a p p o i n t me n t , wh e n Pl a i n t i f f
      h a d b e e n i n v e s t i g a t e d ( i n c l u d i n g t h e t i me p e r i o d f o r a l l o f t h e
      2 3 c h a r t s ) a n d r e a p p o i n t e d wi t h o u t a n y r e s t r i c t i o n s t o t h e s t a f f
      dur i ng t ha t pe r i od.           Th e l a t e s t r e a p p o i n t me n t o n J u l y 3 1 , 1 9 9 1
      wa s s u b s e q u e n t t o a l l o f t h e s u r g i c a l p r o c e d u r e s r e v i e we d b y t h e
      Ad Ho c Co mmi t t e e .

50.   Pa r k we s t v i o l a t e d t h e f a i r n e s s p r o v i s i o n s o f t h e Fa i r He a r i n g
      Pl a n a n d t h e Qu a l i t y As s u r a n c e p r o v i s i o n s o f t h e By l a ws a n d i t
      wa s i mp r o p e r , a r b i t r a r y a n d c a p r i c i o u s f o r t h e AHC o r t h e M     EC t o
      c l a i m t h a t Pl a i n t i f f d e v i a t e d f r o m e s t a b l i s h e d p r o c e d u r e s o r
      u s e d o b s o l e t e me t h o d s wh e n n o me d i c a l s t a f f o r h o s p i t a l p o l i c y
      e v e r e x i s t e d wh i c h e s t a b l i s h e d t h e p r o p e r p r o c e d u r e t o b e u s e d .

51.   Pa r k we s t v i o l a t e d t h e f a i r n e s s p r o v i s i o n s o f t h e Fa i r He a r i n g
      Pl a n a n d Qu a l i t y As s u r a n c e p r o v i s i o n s o f t h e By l a ws a n d i t wa s
      i mp r o p e r , a r b i t r a r y a n d c a p r i c i o u s f o r t h e Ad Ho c Co mmi t t e e o r
      t h e M d i c a l Ex e c u t i v e Co mmi t t e e t o a l l e g e t h a t t h e u s e o f a
                e
      h e mo v a c d r a i n i n a k n e e j o i n t i s p o o r c l i n i c a l j u d g me n t wh e n n o
      hos pi t a l pol i c y or gui de l i ne s e xi s t e d pr ohi bi t i ng t he us e of
      s u c h d r a i n , a n d wh e n i n f a c t u s e o f s u c h d r a i n i s c o mmo n p l a c e b y
      o t h e r s u r g e o n s i n t h i s Ho s p i t a l .

52.   Pa r k we s t v i o l a t e d t h e f a i r n e s s p r o v i s i o n s o f t h e Fa i r He a r i n g
      Pl a n a n d t h e Qu a l i t y As s u r a n c e p r o v i s i o n s o f t h e By l a ws a n d i t
      wa s i mp r o p e r a n d e r r o r f o r t h e M d i c a l Ex e c u t i v e Co mmi t t e e o r
                                                                e
      t h e Ad Ho c Co mmi t t e e t o a s s e r t                    t ha t    mu l t i p l e b i l a t e r a l
      s i mu l t a n e o u s p r o c e d u r e s p e r f o r me d b y Pl a i n t i f f we r e i mp r o p e r
      wh e n t h e h o s p i t a l h a d n o p o l i c y o r g u i d e l i n e s wi t h r e s p e c t t o
      s u c h mu l t i p l e s i mu l t a n e o u s p r o c e d u r e s , a n d wh e n i n f a c t s u c h
      mu l t i p l e o r b i l a t e r a l p r o c e d u r e s r o u t i n e l y we r e p e r f o r me d b y
      o t h e r s u r g e o n s d u r i n g t h a t t i me f r a me .

53.   Pa r k we s t v i o l a t e d t h e f a i r n e s s p r o v i s i o n s o f t h e Fa i r He a r i n g
      Pl a n a n d t h e d u e p r o c e s s r e q u i r e me n t s o f HCQI A a n d t h e s p i r i t
      a nd i nt e nt of pr ovi di ng f or s e pa r a t i ons of f unc t i ons i n t he
      h e a r i n g p r o c e s s , wh e r e t h e AHC, t h e M         EC, t h e He a r i n g Pa n e l a n d
      t h e Pa r k we s t Bo a r d o f Di r e c t o r s , we r e r e q u i r e d t o a n d d i d
      u t i l i z e o n e r e p r e s e n t a t i v e f o r a l l o f t h e m.       Th e s a me a t t o r n e y s
      s e r v e d a s s p o k e s ma n , r e p r e s e n t a t i v e a n d l e g a l c o u n s e l f o r a l l o f
      t h e s e c o mmi t t e e s a n d g r o u p s i n a d d i t i o n t o s e r v i n g i n s u c h
      f u n c t i o n f o r Pa r k we s t a d mi n i s t r a t i o n .




                                                      32
54.   Th e AHC k n e w t h a t t h e n o r ma l Qu a l i t y As s u r a n c e p r o c e s s h a d n o t
      b e e n f o l l o we d wi t h r e g a r d t o Pl a i n t i f f , p r i o r t o t h e p e e r r e v i e w
      he a r i ng.

55.   Pa r k we s t v i o l a t e d t h e me d i c a l r e c o r d s p r o v i s i o n s o f t h e By l a ws
      i n c l u d e d i n t h e Ru l e s a n d Re g u l a t i o n s a t Se c t i o n VI - 8 a n d t h e
      s p i r i t a n d i n t e n t o f t h e Fa i r He a r i n g Pl a n b y r e q u i r i n g
      Pl a i n t i f f t o p a y 2 5 c e n t s a p a g e t o c o p y a n d h a v e l i mi t e d a c c e s s
      t o t h e me d i c a l r e c o r d s o f h i s o wn p a t i e n t s , wh e n o t h e r me mb e r s
      of t he a c t i ve s t a f f ha d f r e e a c c e s s t o s uc h r e c or ds .           Pl a i n t i f f
      wa s r e f u s e d d i r e c t a c c e s s t o t h e me d i c a l r e c o r d s o f h i s p a t i e n t s
      a n d c o u l d o n l y s e e t h e me d i c a l r e c o r d s u p o n p r e a r r a n g e me n t
      t hr ough, a nd at t he of f i c e of , t he hos pi t a l ' s a t t or ne y.

56.   Pr i o r t o t h e h e a r i n g , t h e h o s p i t a l , t h r o u g h i t s a t t o r n e y ,
      a d v i s e d Pl a i n t i f f t h a t t h e t wo p a g e Ad Ho c Co mmi t t e e r e p o r t wa s
      t h e s o l e s o u r c e o f t h e c h a r g e s a g a i n s t wh i c h Pl a i n t i f f mu s t
      de f e nd.        Th e d a y b e f o r e t h e h e a r i n g , Pa r k we s t ' s a t t o r n e y s t a t e d
      a g a i n i n Pl a i n t i f f ' s p r e s e n c e t h a t t h e AHC r e p o r t t o b e
      pr e s e nt e d t he            ne xt   d a y wa s         t wo p a g e s      l ong.           Pa r k we s t
      d e l i b e r a t e l y mi s l e a d Pl a i n t i f f a s t o t h e n a t u r e o f t h e c h a r g e s
      a g a i n s t h i m.           I n f a c t , p r i o r t o t h e h e a r i n g , t h e Ad Ho c
      Co mmi t t e e h a d a l r e a d y d e v e l o p e d a 1 9 - p a g e s u mma r y o f c h a r g e s
      c o n t a i n i n g n u me r o u s n e w c h a r g e s a n d c r i t i c i s m, a n d t h e s e n e w
      c h a r g e s we r e ma d e a v a i l a b l e t o me mb e r s o f t h e He a r i n g Pa n e l
      p r i o r t o t h e c o mme n c e me n t o f t h e h e a r i n g b u t wi t h o u t p r o v i d i n g
      t h e r e p o r t t o Pl a i n t i f f .      Pl a i n t i f f wa s d e n i e d t h e o p p o r t u n i t y
      t o r e v i e w c h a r g e s wi t h i n t h e t i me r e q u i r e d b y t h e Fa i r He a r i n g
      Pl a n . Pl a i n t i f f wa s n o t g i v e n 3 0 d a y s n o r e v e n s e v e n d a y s p r i o r
      not i c e .       Pl a i n t i f f wa s e f f e c t i v e l y d e n i e d r i g h t s g r a n t e d u n d e r
      Se c t i o n 2 . 1 , 2 . 2 , 3 . 4 , a n d 3 . 5 o f t h e Fa i r He a r i n g Pl a n .

57.   Th e n e w c h a r g e s p r e p a r e d b y t h e Ad Ho c Co mmi t t e e we r e                   ne ve r
      a ppr ove d or a ut hor i z e d by t he M               EC a n d t h e u s e o f                    t he s e
      a ddi t i ona l c ha r ge s vi ol a t e d t he c or r e c t i ve a c t i on pr ovi s i            ons of
      t h e By l a ws , a n d v i o l a t e d t h e Fa i r He a r i n g Pl a n a n d v i o l a t        e d t he
      o t h e r p r o c e s s p r o v i s i o n s o f HCQI A.

58.   Pr i o r t o t h e h e a r i n g t h e He a r i n g Pa n e l wa s p r o v i d e d a c c e s s t o
      e v i d e n c e t o b e p r e s e n t e d b y Pa r k we s t a g a i n s t Pl a i n t i f f a n d wa s
      g i v e n a n o p p o r t u n i t y t o r e v i e w t h i s e v i d e n c e wi t h o u t Pl a i n t i f f ' s
      k n o wl e d g e a n d wi t h o u t Pl a i n t i f f b e i n g g r a n t e d a n o p p o r t u n i t y t o
      p r e s e n t o r c r o s s e x a mi n e t h e e v i d e n c e a g a i n s t h i m i n v i o l a t i o n
      o f t h e c o r r e c t i v e a c t i o n p r o v i s i o n s o f t h e By l a ws a n d i n
      v i o l a t i o n o f t h e Fa i r He a r i n g Pl a n .

59.   Du r i n g t h e p e e r r e v i e w h e a r i n g , t h e He a r i n g Pa n e l v i o l a t e d t h e
      f a i r n e s s p r o v i s i o n s o f t h e Fa i r He a r i n g Pl a n wh e n i t i mp r o p e r l y
      r e f u s e d t o g r a n t Pl a i n t i f f a c o n t i n u a n c e t o p r e p a r e p r o o f i n
      d e f e n s e o f t h e 2 3 r d c h a r t r e g a r d i n g He l e n Pa r k e r wh i c h wa s a d d e d
      t o t h e h e a r i n g o n M y 1 5 , 1 9 9 2 , o n t h e e v e o f t h e c o mme n c e me n t
                                         a
      o f t h e h e a r i n g , a n d wi t h o u t s e v e n d a y s ' n o t i c e o f t h e c h a r g e s a s
      r e q u i r e d b y t h e Fa i r He a r i n g Pl a n o f t h e By l a ws .




                                                      33
60.   Th e He a r i n g Pa n e l v i o l a t e d t h e Fa i r He a r i n g Pl a n o f t h e By l a ws
      a n d v i o l a t e d a n d e r r e d i n ma k i n g f i n d i n g s a n d c o n c l u s i o n s
      r e g a r d i n g t h e He l e n Pa r k e r , t h e 2 3 r d c h a r t , s i n c e n o c h a r g e s a n d
      n o d e s c r i p t i o n o f c l a i me d d e f i c i e n c i e s r e g a r d i n g t h a t s p e c i f i c
      c a s e we r e ma d e p r i o r t o t h e s t a r t o f t h e h e a r i n g .              Th e n o t i c e
      r e q u i r e me n t s o f t h e By l a ws wa s v i o l a t e d b y c o n d u c t i n g a h e a r i n g
      o n t h i s c h a r t wi t h o u t s e v e n d a y s ' n o t i c e a s r e q u i r e d .

61.   Pa r k we s t v i o l a t e d t h e Fa i r He a r i n g Pl a n o f t h e By l a ws a n d t h e
      c o r r e c t i v e a c t i o n p r o v i s i o n s o f t h e By l a ws i n a l l o wi n g t h e Ad
      Ho c Co mmi t t e e t o ma k e n e w, d i f f e r e n t a n d a d d i t i o n a l c h a r g e s f r o m
      i t s n e w 1 9 - p a g e Ca s e Su mma r y r e p o r t wh i c h wa s n e v e r g i v e n t o
      Pl a i n t i f f p r i o r t o t h e h e a r i n g , b u t wa s g i v e n t o t h e h o s p i t a l
      a n d t o t h e He a r i n g Pa n e l p r i o r t o t h e h e a r i n g .

62.   Th e Fa i r He a r i n g Pl a n wa s v i o l a t e d b y t e r mi n a t i n g Pl a i n t i f f ' s
      p r i v i l e g e s b a s e d o n t h e n e w c h a r g e s c o n t a i n e d i n t h e Ad Ho c
      Co mmi t t e e ' s Ca s e Su mma r y , f i r s t g i v e n t o Pl a i n t i f f o n t h e f i r s t
      da y of t he he a r i ng.

63.   Ar t i c l e I I o f t h e Fa i r He a r i n g Pl a n wa s v i o l a t e d b y f a i l i n g t o
      g i v e n o t i c e o f t h e n e w c h a r g e s i n t h e AHC' s 1 9 - p a g e Ca s e Su mma r y
      r e por t a t l e a s t s e ve n da ys be f or e t he he a r i ng.          Fa i l u r e t o g i v e
      not i c e , de s c r i bi ng t he na t ur e of t he c ha r ge s 30 days pr i or t o
      t h e h e a r i n g v i o l a t e d r e q u i r e me n t s o f HCQI A.

64.   Ar t i c l e 3 . 5 o f t h e Fa i r He a r i n g Pl a n wa s v i o l a t e d b y r e f u s i n g t o
      a l l o w Pl a i n t i f f t o p r e s e n t s wo r n v i d e o s t a t e me n t s f r o m h i s
      p a t i e n t s a n d o t h e r wi t n e s s e s .

65.   Th e Fa i r He a r i n g Pl a n wa s v i o l a t e d b y r e f u s i n g a n d f a i l i n g t o
      g i v e Pl a i n t i f f a d e q u a t e o p p o r t u n i t y t o r e a d o r r e v i e w t h e 1 9 -
      p a g e AHC Ca s e Su mma r y r e p o r t f i r s t g i v e n t o Pl a i n t i f f a t t h e
      b e g i n n i n g o f t h e h e a r i n g o r t o a l l o w Pl a i n t i f f a n y o p p o r t u n i t y
      t o o b t a i n wi t n e s s e s a n d p r o o f i n o r d e r t o d e f e n d t h e n e w,
      di f f e r e nt a nd addi t i ona l c ha r ge s i n t hi s r e por t .

66.   Th e i n t r a h e a r i n g u s e o f me d i c a l r e c o r d s o f M d i c a i d p a t i e n t s
                                                                                e
      wi t h o u t t h e i r p r i o r c o n s e n t wa s a v i o l a t i o n o f T. C. A. § 1 0 - 7 -
      504.

67.   Th e Fa i r He a r i n g Pl a n wa s v i o l a t e d b y n o t a d v i s i n g Pl a i n t i f f a s
      t o t h e i s s u e s o r c h a r g e s u p o n wh i c h i n f o r ma t i o n wa s s o u g h t s o
      t ha t he r e l a t e d t o t he s e i s s ue s or c ha r ge s .             Ra t h e r t h e He a r i n g
      Pa n e l j u s t s o u g h t a c c e s s t o Pl a i n t i f f ' s o f f i c e r e c o r d s f o r t h e i r
      r e v i e w wi t h o u t i d e n t i f y i n g t h e i s s u e i n v o l v e d .     Su b s e q u e n t t o
      t h e h e a r i n g , t h e He a r i n g Pa n e l f i r s t i d e n t i f i e d i s s u e s o r
      c r i t i c i s ms a l l e g e d l y b a s e d o n t h e i r r e v i e w, p r e s e n t t e s t i mo n y
      h i ms e l f f r o m h i s o f f i c e r e c o r d s o r t o r e s p o n d d i r e c t l y t o
      que s t i ons .

68.   Th e f a i r n e s s p r o v i s i o n s o f t h e Fa i r He a r i n g Pl a n we r e v i o l a t e d
      b y a l l o wi n g a l l f i v e me mb e r s o f t h e Ad Ho c Co mmi t t e e t o r e ma i n
      i n t h e h e a r i n g r o o m a t t h e s a me t a b l e t o c o l l a b o r a t e a s a
      c o mmi t t e e o f f i v e a g a i n s t Pl a i n t i f f wh e n Ar t i c l e 3 . 3 o f t h e Fa i r


                                                     34
      He a r i n g Pl a n o n l y a l l o we d t h e M     EC t o h a v e o n e i n d i v i d u a l            to
      p r e s e n t t h e f a c t s i n s u p p o r t o f t h e a d v e r s e r e c o mme n d a t i o n .

69.   Th e f a i r n e s s p r o v i s i o n s o f t h e Fa i r He a r i n g Pl a n a n d                     t he
      c o r r e c t i v e a c t i o n p r o v i s i o n s o f t h e By l a ws we r e v i o l a t e d b y      t he
      He a r i n g Pa n e l b e c o mi n g a n i n v e s t i g a t i v e b o d y wh i c h i n i t i a t e d   new
      c h a r g e s a g a i n s t Pl a i n t i f f wh i c h h a d n o t b e e n p r e s e n t e d t o         t he
      M EC n o r , i n s o me i n s t a n c e s , d i s c u s s e d o r i d e n t i f i e d e v e n i n       t he
      he a r i ng.

70.   Th e f a i r n e s s p r o v i s i o n s o f t h e Fa i r He a r i n g Pl a n we r e v i o l a t e d
      b y a l l o wi n g me mb e r s o f t h e He a r i n g Pa n e l t o b e c o me wi t n e s s e s wh o
      t e s t i f i e d i n t o t h e r e c o r d f r o m Dr . Ey r i n g ' s r e c o r d s , a s t o
      r e s u l t s o f t h e i r o wn i n t r a - h e a r i n g i n v e s t i g a t i o n . Th e He a r i n g
      Pa n e l me mb e r s d i d n o t s u b mi t t h e ms e l v e s t o c r o s s e x a mi n a t i o n .
      Th e y we r e n o t s wo r n a s wi t n e s s e s , n o r we r e t h e y c a l l e d t o g i v e
      pr oof .        Th i s a c t i o n , a n d t h e f u r t h e r a c t i o n o f me mb e r s o [ s i c ]
      t h e He a r i n g Pa n e l b e i n g wi t n e s s e s a s t o f i n d i n g s o r ma t t e r s
      f i r s t i de nt i f i e d i n t he i r r e por t s ubs e que nt t o c l os e of t he
      h e a r i n g , d e n i e d Pl a i n t i f f r i g h t s g r a n t e d u n d e r Se c t i o n 3 . 4 o f
      t h e Fa i r He a r i n g Pl a n .

71.   Th e f a i r n e s s p r o v i s i o n s o f t h e Fa i r He a r i n g Pl a n a n d t h e
      c o r r e c t i v e a c t i o n p r o v i s i o n s o f t h e By l a ws we r e v i o l a t e d b y
      ma k i n g f i n d i n g s o f f a c t a n d c o n c l u s i o n s o n n e w c h a r g e s wh i c h
      we r e f i r s t i d e n t i f i e d s o l e l y b y t h e He a r i n g Pa n e l , e i t h e r d u r i n g
      t h e h e a r i n g o r a f t e r t h e h e a r i n g f o r wh i c h n o p r i o r n o t i c e
      wh a t s o e v e r wa s g i v e n t o Pl a i n t i f f .     Th i s v i o l a t e d Se c t i o n s 3 . 4
      a n d 3 . 5 o f t h e Fa i r He a r i n g Pl a n a n d wa s i n d e r o g a t i o n o f t h e i r
      f u n c t i o n u n d e r 3 . 7 o f t h e Fa i r He a r i n g Pl a n .

72.   Th e h o s p i t a l v i o l a t e d t h e HCQI A b y r e f u s i n g t o i d e n t i f y i t s
      o r t h o p e d i c e x p e r t wi t n e s s u n t i l t h e d a t e o f t h e h e a r i n g .

73.   Th e He a r i   n g Pa n e l v i o l a t e d t h e HCQI A b y a l l o wi n g Dr . Ho r n s b y ,
      i t s pa i d    o r t h o p e d i c e x p e r t t o t e s t i f y a s a n e x p e r t wi t n e s s o n
      be ha l f of     t he M   EC i n v i o l a t i o n o f t h e r e q u i r e me n t o f f e d e r a l l a w
      t ha t a l i    s t o f a l l wi t n e s s e s t o t e s t i f y a t t h e h e a r i n g mu s t b e
      gi ve n t o     t he phys i c i a n 30 days be f or e t he he a r i ng.

74.   Th e He a r i n g Pa n e l v i o l a t e d t h e HCQI A b y a l l o wi n g a n y me mb e r s o f
      t h e Ad Ho c Co mmi t t e e t o t e s t i f y , b e c a u s e Pl a i n t i f f wa s n o t g i v e n
      3 0 d a y s ' n o t i c e p r i o r t o t h e h e a r i n g , a s r e q u i r e d b y HCQI A, t h a t
      t h e AHC me mb e r s wo u l d t e s t i f y .

75.   Af t e r t h e c l o s e o f t h e h e a r i n g a n d b e f o r e t h e d e c i s i o n o f            t he
      He a r i n g Pa n e l , t h e Pl a i n t i f f wa s r e q u i r e d b y HCQI A t o                        be
      n o t i f i e d o f h i s r i g h t t o s u b mi t a wr i t t e n s t a t e me n t t o                  t he
      Pa n e l .     Pl a i n t i f f wa s n o t a d v i s e d o f t h i s r i g h t b y t h e He a r         i ng
      Pa n e l .     Th i s r i g h t wa s v i o l a t e d .

76.   Th e h e a r i n g wa s d e c l a r e d a d j o u r n e d o n M y 1 7 , 1 9 9 2 , a n d t h e
                                                                         a
      d e c i s i o n o f t h e He a r i n g Pa n e l d a t e d J u n e 1 2 , 1 9 9 2 , wa s n o t ma d e
      wi t h i n 1 4 d a y s a s r e q u i r e d b y Ar t i c l e 4 . 1 o f t h e Fa i r He a r i n g
      Pl a n .


                                                     35
77.   Th e d e c i s i o n o f t h e He a r i n g Pa n e l wa s n o t f o r wa r d e d t o                    t he
      M d i c a l Ex e c u t i v e Co mmi t t e e wi t h a l l o f t h e d o c u me n t a t
        e                                                                                                     i on
      c o n s i d e r e d b y i t f r o m t h e o f f i c e [ o f ] me d i c a l r e c o r d s                  of
      Pl a i n t i f f i n v i o l a t i o n o f Ar t i c l e 4 . 1 o f t h e Fa i r He a r i n g Pl          a n.

78.   Th e He a r i n g Pa n e l g a v e n o n o t i c e t o Pl a i n t i f f t h a t i t wa s
      c o n s i d e r i n g n e w c h a r g e s o r i s s u e s a f t e r t h e t i me o f t h e
      a d j o u r n me n t o f t h e h e a r i n g , wh i c h c h a r g e s o r i s s u e s we r e n e v e r
      i de nt i f i e d e i t he r pr i or t o or dur i ng t he he a r i ng i n vi ol a t i on of
      Ar t i c l e I I a n d Ar t i c l e 3 . 1 1 , o f t h e Fa i r He a r i n g Pl a n , a n d i n
      v i o l a t i o n o f t h e By l a ws .

79.   Af t e r a d j o u r n me n t o f t h e h e a r i n g , t h e He a r i n g Pa n e l c o n t i n u e d t o
      c onduc t a n i nde pe nde nt i nve s t i ga t i on i de nt i f yi ng new a l l e ga t i ons
      a nd c ha r ge s .         Th e s e n e w a n d d i f f e r e n t a l l e g a t i o n s we r e n o t
      p r e v i o u s l y ma d e t o t h e M  EC i n J a n u a r y , 1 9 9 2 , n o t ma d e b e f o r e o r
      a t t h e t i me o f t h e M y 1 9 9 2 h e a r i n g .
                                         a

80.   By i d e n t i f y i n g n e w c h a r g e s a f t e r t h e h e a r i n g h a d a d j o u r n e d ,
      Pl a i n t i f f wa s d e n i e d t h e o p p o r t u n i t y t o p r e s e n t a n y o r a l o r
      wr i t t e n e v i d e n c e u p o n t h e s e n e w c h a r g e s , i n v i o l a t i o n o f t h e
      Pa r k we s t By l a ws a n d Fa i r He a r i n g Pl a n .              Th i s s a me a c t i o n
      v i o l a t e s p r o v i s i o n s o f HCQI A.

81.   Th e h o s p i t a l , a c t i n g t h r o u g h i t s a t t o r n e y , n o t i f i e d Pl a i n t i f f
      t h a t a t t o r n e y s we r e p r o h i b i t e d f r o m b e i n g a l l o we d i n a n y ma n n e r
      t o p a r t i c i p a t e i n t h e h e a r i n g wh i l e i t wa s i n p r o g r e s s .
      Co n t r a r y t o t h e a d mo n i t i o n a n d i n s t r u c t i o n s c o n t a i n e d i n t h e
      l e t t e r o f Pa r k we s t ' s a t t o r n e y d a t e d M y 1 4 , 1 9 9 2 , t o t h e h e a r i n g
                                                                      a
      o f f i c e r , e x p a r t e c o n t a c t b e t we e n t h e h o s p i t a l ' s r e p r e s e n t a t i v e
      a n d He a r i n g Pa n e l me mb e r s t o o k p l a c e .             I n t he l e t t e r r e f e r r e d
      t o, t he hos pi t a l ' s r e pr e s e nt a t i ve s a i d t ha t , dur i ng del i be r a t i on
      o r a d j o u r n me n t s , n o me mb e r o f t h e He a r i n g Pa n e l s h o u l d h a v e e x
      p a r t e c o n t a c t wi t h r e p r e s e n t a t i v e s o f t h e p a r t i e s , a n d t h a t t h e
      p a r t i e s s h o u l d h a v e n o c o n t a c t wi t h t h e He a r i n g Pa n e l c o n c e r n i n g
      a n y ma t t e r s a t i s s u e .            Ex p a r t e c o n t a c t a n d a me e t i n g o f t h e
      h o s p i t a l ' s r e p r e s e n t a t i v e wi t h t h e He a r i n g Pa n e l o c c u r r e d b e f o r e
      t h e h e a r i n g t o o k p l a c e . Th e r e we r e a t l e a s t t wo i n s t a n c e s o f e x
      pa r t e c ont a c t           wi t h t h e He a r i n g Pa n e l            by t he hos pi t a l ' s
      r e p r e s e n t a t i v e a f t e r t h e h e a r i n g a n d b e f o r e t h e He a r i n g Pa n e l ' s
      de c i s i on.

82.   On J u n e 3 , 1 9 9 2 , a s a c o n s e q u e n c e o f a l e t t e r o f J u n e 2 , 1 9 9 2 ,
      f r om t he hos pi t a l ' s            r e p r e s e n t a t i v e t o t h e He a r i n g Pa n e l
      Ch a i r ma n , Pl a i n t i f f ' s a t t o r n e y s wr o t e t o t h e h o s p i t a l ' s a t t o r n e y
      r e q u e s t i n g t h a t Pa r k we s t c e a s e f r o m c o mmu n i c a t i n g a n d a d v i s i n g
      t h e He a r i n g Pa n e l t o r e f r a i n f r o m a n y o t h e r t y p e o f a d v i c e o r
      c ont a c t .       By l e t t e r o f M y 1 3 , 1 9 9 2 , Pl a i n t i f f ' s a t t o r n e y s h a d
                                                a
      obj e c t e d t o a n e x pa r t e c ont a c t by t he hos pi t a l ' s a t t or ne y-
      r e p r e s e n t a t i v e wi t h He a r i n g Pa n e l me mb e r s .     Pl a i n t i f f o b j e c t e d
      t o t h e h o s p i t a l ' s c o u n s e l u n d e r t a k i n g t o a s s i s t t h e He a r i n g
      Pa n e l o r h a v i n g c o n t a c t wi t h i t s me mb e r s .             De s p i t e t hi s , e x
      pa r t e c ont a c t oc c ur r e d.




                                                      36
83.   On J u n e 3 , 1 9 9 2 , t h e h o s p i t a l ' s a t t o r n e y - r e p r e s e n t a t i v e s e n t t o
      t h e He a r i n g Pa n e l a c o p y o f a n i n f l a mma t o r y a n d s e l f - s e r v i n g
      l e t t e r a d d r e s s e d t o Pl a i n t i f f ' s a t t o r n e y s , wh i c h wa s h i g h l y
      p r e j u d i c i a l t o Pl a i n t i f f ' s i n t e r e s t .   Th i s a g a i n wa s e x p a r t e
      c ont a c t .       On J u n e 4 , 1 9 9 2 Pl a i n t i f f ' s a t t o r n e y s a g a i n wr o t e t o
      t h e h o s p i t a l ' s a t t o r n e y , ( wi t h n o c o p y t o t h e He a r i n g Pa n e l ) ,
      r e q u e s t i n g t h a t h e c e a s e c o mmu n i c a t i o n s wi t h t h e He a r i n g Pa n e l
      a n d d i s c o n t i n u e a t t e mp t s wh i c h mi g h t we l l i n f l u e n c e o r p r e j u d i c e
      t he i r de c i s i on.       Th e c o n t i n u e d c o mmu n i c a t i o n s b y t h e h o s p i t a l ' s
      d e s i g n a t e d r e p r e s e n t a t i v e wi t h t h e He a r i n g Pa n e l we r e v e r y
      p r e j u d i c i a l t o Pl a i n t i f f a n d we r e i mp r o p e r a n d i n v i o l a t i o n o f
      t he hos pi t a l ' s r ul i ng t o not a l l ow a t t or ne ys t o pa r t i c i pa t e i n
      t h e p r o c e s s , a n d i n v i o l a t i o n o f t h e r u l i n g o f t h e Pr e s i d i n g
      Of f i c e r t h a t a t t o r n e y s c o u l d n o t p a r t i c i p a t e i n t h e p r o c e s s
      he a r i ng.

84.   Th e Pa r k we s t Bo a r d wr o n g f u l l y d e n i e d Pl a i n t i f f , a n d / o r h i s
      a t t o r n e y a n o p p o r t u n i t y t o a p p e a r b e f o r e t h e Pa r k we s t Bo a r d o f
      Di r e c t o r s .            As       pr e vi ous l y     di s c us s e d,      t he    hos pi t a l ' s
      r e p r e s e n t a t i v e e n g a g e d i n e x p a r t e c o n t a c t wi t h t h e Bo a r d d u r i n g
      t he pe r i od of t he i r c ons i de r a t i on of t he c a s e .

85.   Th e M     EC a n d t h e Pa r k we s t Bo a r d o f Di r e c t o r s , a f t e r t h e p e e r
      r e v i e w h e a r i n g , we r e p r e c l u d e d f r o m a d o p t i n g t h e r e c o mme n d a t i o n s
      o f t h e He a r i n g Pa n e l b e c a u s e t h e e a r l i e r r e s c i s s i o n o f t h e
      t e r mi n a t i o n     of      Pl a i n t i f f ' s   me d i c a l   st af f     me mb e r s h i p     a nd
      p r i v i l e g e s r e p r e s e n t e d b i a s e d a c t i o n o n t h i s r e c o mme n d a t i o n ; n o
      n e w p e e r r e v i e w a c t i o n c o u l d o c c u r wi t h o u t t h e i n i t i a t i o n o f a
      pr ope r r e que s t f or c or r e c t i ve a c t i on, a nd s e t t i ng f or t h t he
      b a s i s f o r r e c o mme n d e d a c t i o n .           Th e J u l y 1 9 9 2 t e r mi n a t i o n o f
      Pl a i n t i f f ' s me d i c a l s t a f f p r i v i l e g e s v i o l a t e d t h e c o r r e c t i v e
      a c t i o n a n d r e a p p o i n t me n t p r o v i s i o n s o f t h e By l a ws .

86.   Th e Bo a r d o f Di r e c t o r s d i d n o t a c t o n a n y p r o p e r l y c o n d u c t e d
      r e q u e s t f o r c o r r e c t i v e a c t i o n b u t a d o p t e d t h e u n a n i mo u s v i e w o f
      t he M   EC r e g a r d i n g a n u n a u t h o r i z e d f o c u s e d r e v i e w i n v i o l a t i o n o f
      t h e By l a ws .

87.   I n a d d i t i o n t o v i o l a t i o n s o f t h e By l a ws a n d Fa i r He a r i n g Pl a n ,
      a c t i o n s o f Pa r k we s t v i o l a t e p r o v i s i o n s o f t h e He a l t h Ca r e
      Qu a l i t y I mp r o v e me n t Ac t ( HCQI A) . Th e AHC a s a r e p r e s e n t a t i v e o f
      Pa r k we s t s e e k i n g a d v e r s e a c t i o n p r o v i d e d i n f o r ma t i o n a s t o h i s
      t r e a t me n t a n d c a r e wh i c h wa s f a l s e a n d k n o wn b y t h e m t o b e
      f al se.

88.   Th e a c t i o n t a k e n i n t h i s c a s e wa s n o t t a k e n i n t h e r e a s o n a b l e
      b e l i e f t h a t i t wa s i n f u r t h e r a n c e o f q u a l i t y h e a l t h c a r e , n o r
      wa s i t t a k e n a f t e r r e a s o n a b l e e f f o r t t o o b t a i n t h e f a c t s o f t h e
      ma t t e r .      Th e r e wa s n o s h o wi n g o f a n y p r i o r c o u n s e l i n g a s t o
      s u g g e s t e d p r o b l e ms i n Pl a i n t i f f ' s p r a c t i c e ; h i s h i s t o r y a t
      Pa r k we s t r e v e a l e d t h a t a l l p r i o r r e v i e ws o f h i s p r a c t i c e
      c o n c l u d e d t h a t t h e r e we r e n o p r o b l e ms wi t h h i s p a t i e n t t r e a t me n t
      o r c a r e . Th e r e wa s c e r t a i n l y n o r e a s o n a b l e e f f o r t t o o b t a i n t h e
      f a c t s o f t h e ma t t e r wh e n c h a r g e s , c r i t i c i s ms o r i s s u e s a r e
      de l i be r a t e l y a nd ac t i ve l y kept f r om hi m s o a s t o pr e c l ude hi s


                                                      37
      oppor t uni t y       to    di s c us s    or    me a n i n g f u l l y   pr e pa r e   a nd    pr e s e nt
      e vi de nc e .

89.   Pl a i n t i f f wa s n o t g i v e n a d e q u a t e n o t i c e a s d e s c r i b e d b y HCQI A.
      He wa s n o t g i v e n n o t i c e a t a l l o f t h e J a n u a r y 2 4 , 1 9 9 2 a c t i o n ;
      t h e r e a f t e r h e wa s g i v e n a n o t i c e a s s e t o u t i n h i s a f f i d a v i t .
      Th e n o t i c e t o b e g i v e n u n d e r HCQI A wa s t o t e l l h i m o f p r o p o s e d
      a c t i on a nd t he r e a s ons f or t he pr opos e d a c t i on.                          Th i s wa s
      v i o l a t e d - - HCQI A g r a n t e d h i m 3 0 d a y s wi t h i n wh i c h t o r e q u e s t a
      h e a r i n g i n s t e a d o f t h e 1 4 d a y s s e t b y Pa r k we s t ' s By l a ws .             Th e
      Ac t p r o v i d e s t h a t a r e q u e s t e d h e a r i n g s h a l l n o t b e l e s s t h a n 3 0
      da ys a f t e r t he da t e of not i c e a nd t ha t not i c e i s t o i nc l ude a
      l i s t o f t h e wi t n e s s e s e x p e c t e d t o t e s t i f y o n b e h a l f o f t h e
      r e vi e w body.          Th i s wa s v i o l a t e d .   De s p i t e Pl a i n t i f f ' s r e q u e s t ,
      t h e h o s p i t a l d i d n o t p r o v i d e s u c h i n f o r ma t i o n . Th e h o s p i t a l d i d
      a d v i s e j u s t p r i o r t o t h e h e a r i n g t h a t Dr . Bu r n s , a n d p e r h a p s
      o t h e r s o f t h e AHC wo u l d t e s t i f y .       W i l e s t a t i ng on M y 15, 1992
                                                                 h                             a
      t h a t t h e h o s p i t a l mi g h t u s e a n o r t h o p e d i c s u r g e o n , i t r e f u s e d t o
      i de nt i f y t ha t i ndi vi dua l .

90.   Th e r e q u e s t e d h e a r i n g wa s n o t h e l d b e f o r e a mu t u a l l y a c c e p t a b l e
      a r b i t r a t o r , o r a h e a r i n g o f f i c e r n o t i n c o mp e t i t i o n wi t h
      Pl a i n t i f f , o r a p a n e l o f i n d i v i d u a l s n o t i n c o mp e t i t i o n wi t h
      h i m.      Th e ma k e - u p o f t h e h e a r i n g p a n e l t h e r e f o r e v i o l a t e d t h e
      p r o v i s i o n o f HCQI A.

91.   Un d e r HCQI A, h e h a d t h e r i g h t t o r e p r e s e n t a t i o n b y a n a t t o r n e y
      i n t he he a r i ng.         He wa s d e n i e d t h a t r i g h t .        Hi s r i g h t t o c a l l ,
      e x a mi n e a n d c r o s s - e x a mi n e wi t n e s s e s wa s e f f e c t i v e l y p r e c l u d e d b y
      t h e a c t i v e a n d d e l i b e r a t e wi t h h o l d i n g o f i n f o r ma t i o n a s t o t h e
      c r i t i c i s ms t o b e p r e s e n t e d .

92.   Th e By l a ws r e q u i r e d t h a t h i s r e a p p o i n t me n t wa s t o b e d e t e r mi n e d
      o n t h e b a s i s o f e v a l u a t i o n o f h i s p r o f e s s i o n a l c o mp e t e n c e .    Th e
      h o s p i t a l wa s t o c o l l e c t a n d o b t a i n i n f o r ma t i o n d e e me d p e r t i n e n t
      r e ga r di ng hi s pr of e s s i ona l              a c t i vi t i e s a nd conduc t           i n t he
      hos pi t a l .        Un d e r t h e By l a ws , t h e Ch a i r ma n wa s t o r e v i e w t h e
      i n f o r ma t i o n a n d ma k e a r e c o mme n d a t i o n a s t o r e n e wa l o f h i s
      a p p o i n t me n t a n d p r i v i l e g e s .       Th e Cr e d e n t i a l s a n d Pr i v i l e g e s
      Co mmi t t e e wa s t o r e v i e w h i s q u a l i f i c a t i o n s a n d a l l o t h e r
      p e r t i n e n t i n f o r ma t i o n a n d ma k e a r e c o mme n d a t i o n a s t o r e n e wa l o f
      h i s a p p o i n t me n t a n d p r i v i l e g e s .     Th e M   EC a l s o wa s t o r e v i e w a l l
      o t h e r r e l e v a n t i n f o r ma t i o n a n d ma k e i t s r e c o mme n d a t i o n .     Al l o f
      t h e s e c o mmi t t e e s a n d i n d i v i d u a l s d i d a s t h e y we r e r e q u i r e d wi t h
      t h e r e s u l t t h a t h e wa s r e a p p o i n t e d r o u t i n e l y f o r y e a r s , a n d h i s
      l a s t r e a p p o i n t me n t wa s i n J u l y 1 9 9 1 .         Th e By l a ws s a y a s t o e a c h
      r e c o mme n d a t i o n d e s c r i b e d a b o v e t h a t i t " . . . s h a l l b e b a s e d
      u p o n s u c h a p p o i n t e e ' s p r o f e s s i o n a l p e r f o r ma n c e , a b i l i t y a n d
      c l i n i c a l j u d g me n t i n t h e t r e a t me n t o f p a t i e n t s , h i s o r h e r
      d i s c h a r g e s o f s t a f f o b l i g a t i o n s , h i s o r h e r c o mp l i a n c e wi t h
      s t a f f By l a ws , r u l e s a n d r e g u l a t i o n s , h i s o r h e r c o o p e r a t i o n wi t h
      o t h e r s t a f f me mb e r s a n d wi t h p a t i e n t s , a n d o t h e r ma t t e r s b e a r i n g
      o u t h i s o r h e r a b i l i t y a n d wi l l i n g n e s s t o c o n t r i b u t e t o t h e
      qua l i t y of pa t i e nt c a r e pr a c t i c e s i n t he hos pi t a l t ha t a r e
      o p t i ma l l y a c h i e v a b l e . "       Ba s e d u p o n t h a t s t a n d a r d ,       h e wa s


                                                      38
      r e a ppoi nt e d i n J ul y, 1991.               Al l o f t h e p a t i e n t c a s e s c o mp l a i n e d
      of i n t he s ubs e que nt r e vi e w ha d oc c ur r e d pr i or t o J ul y, 1991.
      On t h e b a s i s o f q u a l i t y o f p a t i e n t c a r e h e wa s d e t e r mi n e d t o b e
      i n c o n f o r mi t y wi t h t h e r e q u i r e d s t a n d a r d o f c a r e a n d t r e a t me n t
      a t Pa r k we s t .       Th e s u b s e q u e n t p e e r r e v i e w a n d r e v o c a t i o n o f h i s
      p r i v i l e g e s c o n f l i c t e d a n d wa s i n c o n s i s t e n t wi t h t h e r e v i e w o f
      h i s q u a l i f i c a t i o n s d u r i n g r e a p p o i n t me n t t o t h e me d i c a l s t a f f .

93.   As t o a l l t h e s e p a t i e n t c a s e s i n v o l v e d i n t h e 1 9 9 1 p e e r r e v i e w,
      Pa r k we s t v i o l a t e d t h e s p i r i t a n d i n t e n t o f t h e Fa i r He a r i n g Pl a n
      b y c l a i mi n g t h a t h e d e v i a t e d , i n s o me f a s h i o n , f r o m e s t a b l i s h e d
      p r o c e d u r e s wh e n t h e r e wa s n o p o l i c y o r p r o c e d u r e i n p l a c e
      a n y wh e r e h i s p r i v i l e g e s h a d b e e n r e n e we d b a s e d u p o n h i s
      c o mp l i a n c e     wi t h h o s p i t a l       r ul e s    a nd r e gul a t i ons          a nd hi s
      p r o f e s s i o n a l p e r f o r ma n c e , a b i l i t y a n d c l i n i c a l j u d g me n t .

94.   Th e Qu a l i t y As s u r a n c e r e v i e w p r o c e s s e s h a d d e t e r mi n e d t h a t   each
      c a s e o f t h e 2 2 p a t i e n t s r e v i e we d wa s a p p r o p r i a t e wi t h                one
      e xc e pt i on.      Pa r k we s t v i o l a t e d t h e s p i r i t a n d i n t e n t o f t h e    Fa i r
      He a r i n g Pl a n b y s u b j e c t i n g h i s p a t i e n t c a r e t o r e p e t i t           i ous
      r e v i e w a f t e r f i n d i n g s d e mo n s t r a t i n g a p p r o p r i a t e c a r e .




                                                     39
                                        I N THE COURT OF APPEALS




EDWARD J .        EYRI NG,       M D. ,
                                  .                         )     KNOX CI RCUI T
                                                            )     C. A. NO. 0 3 A0 1 - 9 6 0 7 - CV- 0 0 2 4 0
                  Pl a i n t i f f - Ap p e l l a n t       )
                                                            )
                                                            )
                                                            )
                                                            )
                                                            )
vs .                                                        )     HON. W HEELER A ROS ENBALM
                                                            )     J UDGE
                                                            )
                                                            )
                                                            )
                                                            )
                                                            )
FORT SANDERS PARKW    EST MEDI CAL                          )     AFFI RMED AND REMANDED
CENTER, I NC. , a n d FORT SANDERS                          )
ALLI ANCE, I NC. ,                                          )
                                                            )
                  De f e n d a n t s - Ap p e l l e e s     )



                                                          J UDGMENT


           Th i s a p p e a l c a me o n t o b e h e a r d u p o n t h e r e c o r d f r o m t h e Ci r c u i t

Co u r t     of    Kn o x     Co u n t y ,     br i e f s       a nd   a r g u me n t   of   c ouns e l .        Up o n

c o n s i d e r a t i o n t h e r e o f , t h i s Co u r t i s o f t h e o p i n i o n t h a t t h e r e wa s n o

r e ve r s i bl e e r r or i n t he t r i a l c our t .



           Th e j u d g me n t    of    t he t r i a l      c our t    is    a f f i r me d i n a l l   r e s pe c t s .

Co s t s o f a p p e a l a r e t a x e d t o t h e p l a i n t i f f / a p p e l l a n t .



                                                                PER CURI AM